Exhibit 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT

dated as of September 19, 2008

among

ARROW SPEED ACQUISITION CORP.

ARROW SPEED WAREHOUSE, INC.

STREETSIDE AUTO, LLC

BCGG REAL ESTATE COMPANY LLP

and

SOLELY FOR PURPOSES OF SECTION 3.3,

KEYSTONE AUTOMOTIVE OPERATIONS, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION    1   1.1   
Definitions    1   1.2    Rules of Construction    12 ARTICLE II PURCHASE AND
SALE; ASSUMPTION OF CERTAIN LIABILITIES    12   2.1    Purchase and Sale of
Assets    12   2.2    Assignment and Assumption of Liabilities    14   2.3   
Excluded Assets    14   2.4    No Other Liabilities Assumed    15   2.5   
Deemed Consents    16   2.6    Obligations in Respect of Required Consents    16
  2.7    Post-Closing Assignment of Contracts    16 ARTICLE III BASIC
TRANSACTION    16   3.1    Payment of Purchase Price    16   3.2    Further
Assurances    19   3.3    Deposit    19 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF SELLERS    19   4.1    Validity of Agreement    20   4.2   
Organization, Standing and Power    20   4.3    No Conflicts or Violations    20
  4.4    Financial Statements and Related Matters    21   4.5    Title to
Assets; Assets Necessary to Business    21   4.6    Employee Benefit Plans    21
  4.7    Labor Matters    22   4.8    Litigation, Orders    22   4.9   
Subsidiaries and Affiliates; Ownership Interests    22   4.10    Real Property
Assets    23   4.11    Taxes    23   4.12    Compliance with Law    24   4.13   
Cure Amounts    24   4.14    Environmental Matters    24   4.15    Inventory   
25   4.16    Absence of Undisclosed Liabilities    25   4.17    Affiliated
Transactions    25   4.18    Intellectual Property    25   4.19    Insurance   
27   4.20    Contracts    27   4.21    Relationships with Customers and
Suppliers    28   4.22    Brokers    28   4.23    Bankruptcy    28   4.24   
Absence of Certain Changes    28

 

i



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER    30   5.1   
Organization    30   5.2    Authority    30   5.3    Consents    30   5.4   
Brokers    30   5.5    No Conflicts or Violations    30   5.6    Disclosure   
30 ARTICLE VI COVENANTS OF SELLERS; OTHER AGREEMENTS    31   6.1    Consents and
Approvals    31   6.2    Access to Information and Facilities; Interim
Financials    31   6.3    Conduct of the Business Pending the Closing    32  
6.4    Notification of Certain Matters    34   6.5    Commercially Reasonable
Efforts; Further Assurances    34   6.6    Bankruptcy Actions    35   6.7   
Assignment of Contracts    36   6.8    Cure of Defaults    36   6.9    Subject
to Entry of Sale Order    36   6.10    Exclusivity; No Solicitation of
Transactions    36   6.11    Taxes    37 ARTICLE VII COVENANTS OF PURCHASER   
37   7.1    Assumed Obligations    37   7.2    Further Assurances    37 ARTICLE
VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER    38   8.1    Warranties
True as of Both Present Date and Closing Date; Covenants    38   8.2   
Bankruptcy Condition    38   8.3    Material Adverse Change    39   8.4    Cure
Costs    39   8.5    Financial Statements    39   8.6    Litigation    39   8.7
   DIP Financing    39   8.8    Key Customers    39   8.9    Pay-off Letters   
40   8.10    Closing Deliveries    40 ARTICLE IX CONDITIONS PRECEDENT TO
OBLIGATIONS OF SELLERS    40   9.1    Warranties True as of Both Present Date
and Closing Date    40   9.2    Bankruptcy Court Approval    40   9.3   
Litigation    40   9.4    Closing Deliveries    40 ARTICLE X CLOSING    41  
10.1    Closing    41   10.2    Deliveries by Sellers    41   10.3    Deliveries
by Purchaser    42

 

ii



--------------------------------------------------------------------------------

ARTICLE XI TERMINATION; TERMINATION PAYMENT    42   11.1    Termination    42  
11.2    Payment of Amounts Owed to Purchaser    43   11.3    Effect of
Termination or Breach    43 ARTICLE XII ADDITIONAL POST-CLOSING COVENANTS    44
  12.1    Employees    44   12.2    WARN Act    44   12.3    Joint Post-Closing
Covenant of Purchaser and Sellers    45   12.4    Receipt of Excluded Assets   
45   12.5    Certain Consents    45   12.6    Name Changes    45   12.7    Tax
Matters    46 ARTICLE XIII MISCELLANEOUS    46   13.1    Expenses    46   13.2
   Amendment    46   13.3    Notices    46   13.4    Waivers    47   13.5   
Counterparts and Execution    48   13.6    Headings    48   13.7    SUBMISSION
TO JURISDICTION    48   13.8    Governing Law    48   13.9    Binding Nature;
Assignment    48   13.10    No Third Party Beneficiaries    49   13.11   
Construction    49   13.12    Public Announcements    49   13.13    Entire
Understanding    49   13.14    Closing Actions    49   13.15    Conflict between
Transaction Documents    49   13.16    Confidentiality Agreement    49   13.17
   Survival    50

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   -    Form of Bidding Procedures Order

Exhibit B

   -    Form of Sale Order

Exhibit C

   -    Form of Bill of Sale

Exhibit D

   -    Form of Assignment and Assumption of Lease

Exhibit E

   -    Transition Services Agreement

Exhibit F

   -    Non Competition Agreement SCHEDULES      

Schedule 2.1(a)(v)

   -    Assumed Executory Contracts

Schedule 2.3(j)

   -    Excluded Assets relating to Certain Prepaid Assets

Schedule 2.3(n)

   -    Excluded Assets relating to Proceedings

Schedule 4.2

   -    Organization, Standing and Power

Schedule 4.3

   -    No Conflicts or Violations

Schedule 4.4

   -    Financial Statements and Related Matters

Schedule 4.5(b)

   -    Title to Assets; Assets Necessary to Business

Schedule 4.6(a)

   -    Employee Benefit Plans

Schedule 4.6(b)

   -    Employee Benefit Plans

Schedule 4.7

   -    Labor Matters

Schedule 4.8

   -    Litigation, Orders

Schedule 4.10

   -    Real Property Assets

Schedule 4.11(c)

   -    Taxes

Schedule 4.13

   -    Cure Amounts

Schedule 4.14

   -    Environmental Matters

Schedule 4.15

   -    Inventory

Schedule 4.16

   -    Absence of Undisclosed Liabilities

Schedule 4.17

   -    Affiliated Transactions

Schedule 4.18

   -    Intellectual Property

Schedule 4.19

   -    Insurance

Schedule 4.20(a)

      Contracts

Schedule 4.21

   -    Relationships with Customers and Suppliers

Schedule 4.24

   -    Absence of Certain Changes

Schedule 5.5

   -    No Conflict or Violations

Schedule 6.3

   -    Conduct of the Business Pending the Closing

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made and entered into as of this 19th day of
September, 2008, by and between (i) Arrow Speed Acquisition Corp., a Delaware
corporation (“Purchaser”), (ii) Arrow Speed Warehouse, Inc., a Missouri
corporation (“Arrow”), Streetside Auto, LLC, a Kansas limited liability company
(“Streetside”), and BCGG Real Estate Company LLP, a Missouri limited liability
partnership (“BCGG” and with Arrow and Streetside, each a “Seller” and
collectively, “Sellers”), and (iii) solely for purposes of Section 3.3, Keystone
Automotive Operations, Inc., a Pennsylvania corporation (“Keystone”).

In consideration of the mutual covenants, agreements and warranties herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Definitions. Unless otherwise defined herein, terms used herein shall have
the meanings set forth below:

“Accounting Firm” shall have the meaning set forth in Section 3.1(d).

“Acquired Assets” shall have the meaning set forth in Section 2.1(a).

“Acquired Vehicles” shall have the meaning set forth in Section 2.1(a)(ix).

“Acquisition Proposal” means a proposal (other than by Purchaser or its
Affiliates) relating to any merger, consolidation, business combination, sale or
other disposition of 10% or more of the Acquired Assets pursuant to one or more
transactions, the sale of 10% or more of the outstanding shares of capital stock
or equity interests of any Seller (including, by way of a tender offer,
foreclosure or plan of reorganization, merger or liquidation) or a similar
transaction or business combination involving one or more third parties and any
Seller.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise, or as otherwise defined in Section 101(2) of the
Bankruptcy Code.

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or foreign income Tax Law) of which any Seller is or has been a
member.

“Agreement” means this Asset Purchase Agreement, including all the Exhibits and
the Schedules, as the same may be amended from time to time in accordance with
its terms.

“Allocation” shall have the meaning set forth in Section 12.7.



--------------------------------------------------------------------------------

“Applicable Rate” means the prime rate of interest reported from time to time in
The Wall Street Journal.

“Arrow” shall have the meaning set forth in the preamble hereto.

“Assignment and Assumption of Lease” shall have the meaning set forth in
Section 10.2(d).

“Assumption and Assignment Order” means the Final Order of the Bankruptcy Court,
in form and substance acceptable to Purchaser, (i) approving the assumption and
assignment to Purchaser of the Assumed Executory Contracts, without adequate
assurance of future performance liability pursuant to section 365(f)(2) of the
Bankruptcy Code, except Purchaser’s promise to perform its obligations under the
Assumed Executory Contracts following the Closing; (ii) transferring and
assigning the Assumed Executory Contracts such that the Assumed Executory
Contracts will be in full force and effect from and after the Closing with
non-debtor parties being barred and enjoined from asserting against Purchaser,
among other things, defaults, breaches or claims of pecuniary losses existing as
of the Closing or by reason of the Closing; and (iii) providing that the
provisions of Rules 6004(g) and 6006(d) are waived and there will be no stay of
execution under Rule 62(a) of the Federal Rules of Civil Procedure.

“Assumed Contracts” means all Contracts identified in Schedule 2.1(a)(v) under
the heading “Assumed Contracts”.

“Assumed Equipment Leases” means all equipment leases identified in
Schedule 2.1(a)(v) under the heading “Assumed Equipment Leases”.

“Assumed Executory Contracts” means the Assumed Contracts and the Assumed
Leases.

“Assumed Facility Lease” means the Amended Lease Agreement by and among Arrow
and BCGG LLC, to be dated as of the Closing Date, with respect to the Kansas
City Facility.

“Assumed Leases” means the Assumed Equipment Leases and the Assumed Facility
Lease.

“Assumed Obligations” shall have the meaning set forth in Section 2.2(a).

“Auction” means the auction conducted by Sellers pursuant to the Bidding
Procedures Order and Section 8.2(c) for substantially all of the Acquired
Assets.

“Bankruptcy Code” means title 11 of the United States Code.

“Bankruptcy Court” means the United States Bankruptcy Court for the Western
District of Missouri.

“Baseline Inventory Amount” means $17,330,000.

 

2



--------------------------------------------------------------------------------

“BCGG” has the meaning set forth in the preamble.

“Bidding Procedures Order” means the order of the Bankruptcy Court,
substantially in the form of Exhibit A, or otherwise acceptable to Purchaser,
(i) authorizing and directing the Sellers to assume this Agreement pursuant to
section 365 of the Bankruptcy Code, (ii) setting a deadline for the filing of
objections to the entry of the Sale Order, (iii) providing that the Auction
shall be held on or one day prior to the Sale Hearing, (iv) scheduling the Sale
Hearing, (v) providing for bidding procedures pursuant to which Qualifying Bids
may be solicited, made and accepted and containing the terms specified in
Sections 8.2(c) and 11.2, and (vi) approving and implementing the provisions of
Sections 6.6, 8.2(c) and 11.2.

“Business” means the activities carried on by Sellers and any of their
Affiliates relating to the marketing, distribution and the sale of parts and
supplies to the automotive aftermarket, including the Sellers’ business
relationship with respect to O’Reilly Automotive, Inc., CSK Auto Corp and
CARQUEST Corporation.

“Cash” shall have the meaning set forth in Section 2.3(d).

“Cash Portion” shall have the meaning as set forth in Section 3.1(a).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) and any regulations
promulgated thereunder.

“Chapter 11 Cases” means the cases commenced in the Bankruptcy Court by Sellers
under chapter 11 of the Bankruptcy Code.

“Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code.

“Closing” shall have the meaning set forth in Section 10.1.

“Closing Balance Sheet” shall have the meaning set forth in Section 3.1(d).

“Closing Date” shall have the meaning set forth in Section 10.1.

“Closing Inventory Amount” means the amount of Inventory of Sellers (excluding
all Inventory coded (or, in a manner consistent with past practice, that would
have been coded) ADV, APA, CAT, DEF, KON, LIT, MTX, PCC, SUR, TBS or TOP)
located at the Primary Facilities as of the Closing Date as shown on the closing
Balance Sheet (as prepared in accordance with Section 3.1(d)).

“COBRA” shall have the meaning set forth in Section 4.6(b).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the agreement, dated June 22, 2007, between
Keystone and Arrow.

 

3



--------------------------------------------------------------------------------

“Contract” means any agreement, contract, license, commitment or other binding
arrangement or understanding, whether written or oral, to which any Seller is a
party and which any Seller is permitted under the Bankruptcy Code to assume and
assign.

“Customer Records” means all records and lists of Sellers including: (i) all
merchandise, analysis reports, marketing reports and advertising, marketing and
promotional and creative materials in whatever form or medium pertaining to the
Acquired Assets, the Facilities or the Business, (ii) all records relating to
customers, suppliers or personnel of Sellers (including, customer lists, mailing
lists, e-mail address lists, recipient lists, sales records, correspondence with
customers, customer files and account histories, supply lists and records of
purchases from and correspondence with suppliers), (iii) all records relating to
all product, business and marketing plans of any Seller, and (iv) all books,
ledgers, files, reports, plans, drawings and operating records of every kind of
Sellers; provided, however, that Customer Records shall not include the
originals of any Seller’s minute books, stock books and Tax Returns.

“Dallas Facility” shall have the meaning set forth in Section 10.2(h).

“Defective Inventory” means, collectively, all Inventory as of the Closing Date
that (i) does not conform to the specifications set forth in the applicable
product documentation, (ii) has defects in design, workmanship, materials, or
packaging, (iii) is not manufactured in a good, workmanlike manner, (iv) is not
of good and merchantable quality, (v) is not fit or sufficient for its intended
use or for the purposes stated on any packaging, labeling, or advertising
materials, (vi) has been returned by a customer and identified as defective and
for which a customer is seeking a credit or (vii) would be deemed defective
based on the methodologies used by Sellers in accordance with their past customs
and practices, in each case as determined by Purchaser in its reasonable
discretion.

“DIP Financing” means any financing agreement entered into by Sellers as of or
after the commencement of the Chapter 11 Cases, including any post-petition
financing entered into pursuant to section 364 of the Bankruptcy Code.

“Dollars” or “$” means dollars of the United States of America.

“Employee Benefit Plan” means each “employee benefit plan” (including each”
employee benefit plan” as defined in ERISA §3(3)), profit sharing, deferred
compensation, bonus, stock option, stock purchase, vacation pay, holiday pay,
pension, retirement plans, medical and any other form of compensation or benefit
plan, program or arrangement of any kind regardless of whether any such plan is
written or oral or provided under an employment, collective bargaining or other
similar arrangement maintained or contributed to by Sellers or any ERISA
Affiliate or with respect to which Sellers or any of their ERISA Affiliates have
any Liability.

“Environmental Laws” means, whenever in effect, all federal, state, provincial,
local and foreign statutes, regulations, ordinances, directives and other
provisions having the force or effect of Law, all judicial and administrative
orders and determinations, all contractual obligations and all common law, in
each case concerning public health and safety, worker health and safety,
pollution or protection of the environment, including all those relating to the

 

4



--------------------------------------------------------------------------------

presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
Release, threatened Release, control, or cleanup of any hazardous materials,
substances or wastes (including CERCLA and analogous state laws), each as
amended or in effect prior to, on or after Closing.

“Environmental Permits” shall have the meaning set forth in Section 4.14(a).

“ERISA Affiliate” means each entity which is treated as a single employer with
any Seller for purposes of Code §414.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations issued thereunder.

“Escrow Agent” means UMB Bank, N.A. or any other escrow agent that is mutually
acceptable to Purchaser and Sellers.

“Escrow Agreement” means an escrow agreement in form and substance reasonably
satisfactory to Purchaser, Sellers and the Escrow Agent that is consistent with
the terms of this Agreement (including Sections 3.1(e) and 11.3).

“Escrow Deposit Amount” means $1,166,000.

“Escrow Funds” means the amount of cash held from time to time by the Escrow
Agent pursuant to the Escrow Agreement.

“Estimated Inventory Amount” shall have the meaning set forth in Section 3.1(b).

“Estimated Purchase Price” shall mean the Cash Portion, as determined by using
the Estimated Inventory Amount for purposes of making the calculations pursuant
to Sections 3.1(a)(i)(B) and 3.1(a)(i)(C).

“Excluded Assets” shall have the meaning set forth in Section 2.3.

“Excluded Contracts” shall have the meaning set forth in Section 2.3(b).

“Excluded Environmental Liabilities” means any Liability or investigatory,
corrective or remedial obligation, whenever arising or occurring, arising under
Environmental Laws with respect to Sellers or any predecessor or Affiliate of
any Seller, the Business, the Acquired Assets or the Facilities (including any
arising from the on-site or off-site Release, threatened Release, treatment,
storage, disposal, or arrangement for disposal of Hazardous Substances) whether
or not constituting a breach of any representation or warranty herein and
whether or not set forth on any Schedule.

“Excluded Leases” shall have the meaning set forth in Section 2.3(b).

“Excluded Proceeds” shall have the meaning set forth in Section 12.4.

 

5



--------------------------------------------------------------------------------

“Executive Officer” of a Person means its chairman, chief executive officer,
financial officer, president, any vice president, controller, treasurer or
general counsel.

“Exhibit” or “Exhibits” means the exhibit or exhibits attached hereto.

“Facilities” means any land, buildings, structures, improvements, fixtures or
other interest in real property which is used or intended to be used by Sellers
or used or intended to be used in, or otherwise related to, the Business.

“Facility Leases” means all of Sellers’ right, title and interest in all leases,
subleases, licenses, concessions and other agreements (written or oral) and all
amendments, extensions, renewals, guaranties and other agreements with respect
thereto, pursuant to which Sellers hold a leasehold or subleasehold estate in,
or are granted the right to use or occupy a Facility.

“Final Determination” shall have the meaning set forth in Section 3.1(d).

“Final Order” means an Order as to which the time to file an appeal, a motion
for rehearing or reconsideration or a petition for writ of certiorari has
expired and no such appeal, motion or petition is pending.

“Final Purchase Price” shall have the meaning set forth in Section 3.1(e).

“Financial Statements” shall have the meaning set forth in Section 4.4.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Governmental Authority” means any federal, state, local or foreign government,
any subdivision, agency, commission or authority thereof, including any
quasi-governmental or private body exercising any regulatory or taxing authority
thereunder or any judicial authority (or any department, bureau or division
thereof).

“Hazardous Substances” means any pollutants, contaminants or chemicals, and any
industrial, toxic or otherwise hazardous materials, substances or wastes with
respect to which Liability or standards of conduct are imposed under any
Environmental Laws petroleum and petroleum-related substances, products,
by-products and wastes, asbestos, urea formaldehyde and lead-based paint, noise
and odors.

“Indebtedness” means, with respect to any Person, any obligation of such Person
for borrowed money, and in any event shall include (i) any obligation incurred
for all or any part of the purchase price of property or other assets or for the
cost of property or other assets constructed or of improvements thereto, other
than accounts payable included in current liabilities and incurred in respect of
property purchased in the Ordinary Course of Business, (ii) the face amount of
all letters of credit issued for the account of such Person, (iii) obligations
(whether or not such Person has assumed or become liable for the payment of such
obligation) secured by Liens, (iv) capitalized lease obligations, (v) all
guarantees and similar obligations of such Person, (vi) all premium payments and
any obligations under any insurance policy owned,

 

6



--------------------------------------------------------------------------------

held, or maintained by the Sellers or insuring the Acquired Assets, (vii) all
accrued interest, fees and charges in respect of any indebtedness and (viii) all
prepayment premiums and penalties, and any other fees, expenses, indemnities and
other amounts payable as a result of the prepayment or discharge of any
indebtedness.

“Insider” means any Executive Officer, director, governing body member,
stockholder, partner or Affiliate, as applicable, of any Seller (or any
predecessor or Affiliate of any Seller) or any individual related by marriage or
adoption to any such individual or any entity in which any such Person owns any
beneficial interest or any other Person or entity identified in Bankruptcy Code
Section 101(31).

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (i) patents, patent applications and patent disclosures,
together with all reissuances, continuations, continuations-in-part,
divisionals, revisions, extensions and reexaminations thereof, (ii) trademarks,
service marks, trade dress, logos, slogans, trade names, internet domain names
and corporate names, together with all goodwill associated therewith, and
applications, registrations and renewals in connection therewith,
(iii) copyrights, mask works and copyrightable works, and applications,
registrations and renewals in connection therewith, (iv) trade secrets and
confidential business information (including ideas, research and development,
know-how, inventions, formulas, compositions, algorithms, industrial models,
methods, processes and techniques, designs, drawings, specifications, customer
and supplier lists, pricing and cost information and business and marketing
plans and proposals), (v) computer software (including source code, executable
code data, websites, databases and documentation, software enabling search
engine optimization and capability, pay per click functionality, network
infrastructure, switches, modems, APs and RF devices); (vi) copies and tangible
embodiments of any of the foregoing in whatever form or medium; and (vii) all
other intellectual property.

“Inventory” means all inventory of any kind or nature in any condition, whether
or not prepaid, and wherever located, including items returned prior to the
Closing, held or owned by any Seller including all raw materials, work in
process, semi-finished and finished products, replacement and spare parts,
packaging materials, operating supplies, and fuels and other and similar items.
For all purposes of this Agreement, calculations of the amount of Inventory
shall be determined on a “first-in, first-out” (FIFO) basis using a weighted
average cost methodology in accordance with GAAP.

“Inventory Financing” means, at any time, any amounts due and payable to
Keystone or its Affiliates pursuant to the vendor agreement pursuant to which
Keystone agrees to act as a vendor to Arrow and provide Arrow with inventory and
inventory financing, in order to sustain Arrow’s operations following the
Petition Date.

“Inventory Reduction” means, as of the Closing Date and in each case as shown on
the Closing Balance Sheet, an amount equal to the sum of (i) 50% of the amount
(if any) by which the amount of the Slow Moving Inventory exceeds the lesser of
$5,000,000 or 30.0% of the Closing Inventory Amount, (ii) 50% of the amount (if
any) by which the amount of the Defective Inventory exceeds the lesser of
$1,000,000 or 5.0% of the Closing Inventory Amount and (iii) 50% of the amount
(if any) by which the amount of the Private Label Inventory exceeds the lesser
of $2,000,000 or 10.0% of the Closing Inventory Amount.

 

7



--------------------------------------------------------------------------------

“Kansas City Facility” shall mean the Facility located at 686 South Adams,
Kansas City, Kansas.

“Keystone” shall have the meaning set forth in the preamble.

“Knowledge of Sellers” shall mean the actual knowledge (after reasonable inquiry
and investigation) of any director, governing body member or Executive Officer
of Sellers.

“Latest Balance Sheet” shall have the meaning set forth in Section 4.4.

“Law” means any law, statute, regulation, ruling or Order of, administered or
enforced by or on behalf of, any Governmental Authority, or common law.

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due and
regardless of when asserted), including any liability for Taxes.

“Lien” or “Liens” means any lien (statutory or otherwise), hypothecation,
encumbrance, Claim, Liability, security interest, interest, mortgage, pledge,
restriction, charge, instrument, license, preference, priority, security
agreement, easement, covenant, encroachment, option, right of recovery, Tax
(including foreign, federal, state and local Tax), Order of any Governmental
Authority, of any kind or nature (including (i) any conditional sale or other
title retention agreement and any lease having substantially the same effect as
any of the foregoing, (ii) any assignment or deposit arrangement in the nature
of a security device, (iii) any claim based on any theory that Purchaser is a
successor, transferee or continuation of Sellers or the Business, and (iv) any
leasehold interest, license or other right, in favor of a Third Party or a
Seller, to use any portion of the Acquired Assets), whether secured or
unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled,
noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,
material or non-material, known or unknown.

“Material Adverse Change” or “Material Adverse Effect” means any event, change,
condition, development or effect that individually or in the aggregate, is or is
reasonably likely to be materially adverse to (i) the Acquired Assets, Assumed
Obligations, the Business or the operations, results of operations or condition
(financial or otherwise) of Sellers or (ii) the ability of Sellers to perform
their obligations under this Agreement; provided, however, that the filing of
the Chapter 11 Cases and reasonably anticipated effects thereof shall not be
taken into account in determining whether there has been or will be a Material
Adverse Change or Material Adverse Effect.

“Material Contract” shall have the meaning set forth in Section 4.20(a).

“Motion to Shorten Time” shall have the meaning set forth in Section 6.6(a)(ii).

“No Fee Event” means Arrow’s termination of this Agreement pursuant to
Section 11.1(c).

“Non Competition Agreement” shall have the meaning set forth in Section 10.2(i).

 

8



--------------------------------------------------------------------------------

“Notice of Disagreement” shall have the meaning set forth in Section 3.1(d).

“Notice Parties” shall have the meaning set forth in Section 6.6(a)(ii).

“Order” means any decree, order, injunction, rule, judgment, consent of or by
any Governmental Authority.

“Ordinary Course of Business” means the operation of the Business by Sellers in
the usual and ordinary course in a manner substantially similar to the manner in
which Sellers operated prior to the commencement of the Chapter 11 Cases
(including with respect to quantity and frequency).

“Owner” shall mean Ronald L. Coppaken.

“Permits” means licenses, permits, approvals, certificates of occupancy,
authorizations, operating permits, registrations, plans and the like.

“Permitted Liens” means easements, covenants, conditions, restrictions and other
similar matters of record on real property, leasehold estates or personalty that
do not, and would not reasonably be expected to, in any material respect detract
from the value thereof and do not individually or in the aggregate in any
material respect interfere with the present use of the real property subject
thereto.

“Person” means any corporation, partnership, joint venture, limited liability
company, organization, entity, authority or natural person.

“Petition Date” means the date on which the Chapter 11 Cases are commenced.

“PNC” means PNC Bank, National Association.

“Primary Facilities” means, collectively, (i) the Dallas Facility, (ii) the
Kansas City Facility, (iii) the Facility located at 589 Golden Oaks Boulevard,
Houston, Texas, (iv) the Facility located at 2525 Fairview Avenue North, St.
Paul, Minnesota and (v) the Facility located at 3710 Vulcan Drive, Nashville,
Tennessee.

“Private Label Inventory” means, collectively, the amount of all Inventory that
constitutes a “private label” product of Seller (including all Inventory coded
BLL-0 through BLL-25 or otherwise included in the “Bullet” line), as determined
as of the Closing Date in a manner consistent with past practice.

“Proceeding” means any action, charge, complaint, suit, grievance, arbitration,
investigation, inquiry, audit, or other proceeding of any kind whatsoever,
whether at law or in equity.

“Purchase Price” shall have the meaning set forth in Section 3.1(a).

“Purchase Price Calculation” shall have the meaning set forth in Section 3.1(d).

 

9



--------------------------------------------------------------------------------

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Release” shall have the meaning set forth in CERCLA.

“Residual Value” means, with respect to the Acquired Vehicles, the lesser of
(i) the aggregate amounts that would be owed by Sellers as of the Closing Date
to the third party lessors under each of the leases (as in effect on the date
hereof) for the Acquired Vehicles if Sellers had complied in all respects with
its obligations under such leases and (ii) $350,000.

“Rule” or “Rules” means the Federal Rules of Bankruptcy Procedure.

“Sale Hearing” means the hearing of the Bankruptcy Court to approve this
Agreement and the transactions contemplated herein.

“Sale Motion” shall have the meaning set forth in Section 6.6(a)(i).

“Sale Order” means the Final Order of the Bankruptcy Court, substantially in the
form of Exhibit B or otherwise reasonably acceptable to PNC and Purchaser, to be
entered by the Bankruptcy Court pursuant to sections 363 and 365 of the
Bankruptcy Code, (i) approving this Agreement and the transactions contemplated
hereby, (ii) approving, with specific findings of fact in support thereof, the
sale of the Acquired Assets to Purchaser free and clear of all Liens (other than
Permitted Liens) pursuant to section 363(f) of the Bankruptcy Code,
(iii) finding, with specific findings of fact in support thereof, that Purchaser
is a good-faith purchaser entitled to the protections of section 363(m) of the
Bankruptcy Code, (iv) confirming with specific findings of fact in support
thereof, that Purchaser is acquiring the Acquired Assets free and clear of the
Unassumed Liabilities and providing for a full release of Purchaser with respect
to the Unassumed Liabilities, (v) providing that the provisions of Rules 6004(g)
and 6006(d) are waived and there will be no stay of execution of the Sale Order
under Rule 62(a) of the Federal Rules of Civil Procedure, (vi) retaining
jurisdiction of the Bankruptcy Court to interpret and enforce the terms and
provisions of this Agreement, and (vii) authorizing and approving the results of
the Auction.

“Schedule” or “Schedules” means the schedule or schedules attached hereto.

“Seller” and “Sellers” shall have the meaning set forth in the preamble hereto;
provided, that BCGG shall only constitute a Seller for purposes of Article I,
Sections 2.1(a)(ix), 3.2, 4.1, 4.2, 4.3, 4.5, 4.20, 6.1, 6.3(a), 6.3(d), 6.3(e),
6.3(f), 6.3(k), 6.3(u), 6.5(b), 6.10, 10.2(f), 12.5 and Article XIII.

“Seller Intellectual Property” shall have the meaning set forth in
Section 4.18(b).

“SKU” means the classification used by the Sellers with respect to each item of
Inventory held by the Sellers, as determined in a manner consistent with the
past customs and practices of the Sellers.

“Slow Moving” means, with respect to each SKU, the excess of (i) the aggregate
number of units of such SKU on hand as of the Closing Date over (ii) the
aggregate number of

 

10



--------------------------------------------------------------------------------

units of such SKU sold during the twelve month period ending on August 25, 2008,
as reduced by the aggregate number of units of such SKU that had been returned
(whether prior to, on or after the Closing Date) to the Sellers; provided, that
if the aggregate number of units of any SKU returned during such twelve-month
period exceeds the aggregate number of units sold during such twelve-month
period, then, for purposes of this definition, the aggregate number of units of
such SKU sold during the twelve month period ending on August 25, 2008 shall be
deemed to be zero.

“Slow Moving Inventory” means, collectively, all Inventory (other than Defective
Inventory and Private Label Inventory) that is Slow Moving as of the Closing
Date.

“Streetside” shall have the meaning set forth in the preamble hereto.

“Subsidiary” means, with respect to any Person, any corporation a majority of
the total voting power of shares of stock of which is entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or any partnership, limited liability company,
association or other business entity a majority of the partnership or other
similar ownership interest of which is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person is deemed to have
a majority ownership interest in a partnership, limited liability company,
association or other business entity if such Person is allocated a majority of
the gains or losses of such partnership, limited liability company, association
or other business entity or is or controls the managing director or general
partner of such partnership, limited liability company, association or other
business entity.

“Systems” shall have the meaning set forth in Section 4.18(i).

“Tax” and, with correlative meaning, “Taxes” means all (i) United States
federal, state or local or non-United States taxes, assessments, charges,
duties, levies or other similar governmental charges of any nature, including
all income, franchise, profits, capital gains, capital stock, transfer, sales,
use, occupation, property, excise, severance, windfall profits, stamp, stamp
duty reserve, license, payroll, withholding, ad valorem, value added,
alternative minimum, environmental, customs, social security (or similar),
unemployment, sick pay, disability, registration and other taxes, assessments,
charges, duties, fees, levies or other similar governmental charges of any kind
whatsoever, whether disputed or not, together with all estimated taxes,
deficiency assessments, additions to tax, penalties and interest; (ii) any
liability for the payment of any amount of a type described in clause
(i) arising as a result of being or having been a member of any consolidated,
combined, unitary or other group or being or having been included or required to
be included in any Tax Return related thereto; and (iii) any liability for the
payment of any amount of a type described in clause (i) or clause (ii) as a
result of any obligation to indemnify or otherwise assume or succeed to the
liability of any other Person.

“Tax Return” means any report, return, declaration, claim for refund or other
information or statement supplied or required to be supplied by any Seller
relating to Taxes, including any schedules or attachments thereto and any
amendments thereof.

 

11



--------------------------------------------------------------------------------

“Third Party” means any Person other than Sellers, Purchaser or any of their
respective Affiliates.

“Transaction Documents” means this Agreement, and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any party in connection with the transactions contemplated to be consummated
pursuant to this Agreement.

“Transferred Employees” shall mean each employee of Sellers hired by Purchaser.

“Transition Services Agreement” shall have the meaning set forth in
Section 10.2(h).

“Unassumed Liabilities” shall have the meaning set forth in Section 2.4(a).

“WARN Act” shall have the meaning set forth in Section 12.2.

1.2 Rules of Construction. Unless the context otherwise clearly indicates, in
this Agreement:

 

  (a) the singular includes the plural;

 

  (b) “includes” and “including” are not limiting;

 

  (c) “may not” is prohibitive and not permissive; and

 

  (d) “or” is not exclusive.

ARTICLE II

PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES

2.1 Purchase and Sale of Assets.

(a) Subject to the terms and conditions set forth in this Agreement, at the
Closing, Purchaser shall purchase, acquire and take assignment and delivery of,
for the consideration specified in Section 3.1, and Sellers shall sell, convey,
assign, transfer and deliver to Purchaser, free and clear of all Liens, Claims,
and other interests and encumbrances (whether arising prior to or subsequent to
a petition for a Chapter 11 Case and prior to the Closing) (except for the
Assumed Obligations and Permitted Liens), all rights, titles and interests of
every kind and nature, owned, licensed or leased by Sellers (including indirect
and other forms of beneficial ownership) as of the Closing Date, whether
tangible or intangible, real or personal and wherever located and by whomever
possessed all of the following assets (all of the assets to be sold, assigned,
transferred and delivered to Purchaser hereunder herein called the “Acquired
Assets”; provided, that, for purposes of clarity, the Acquired Assets shall not
include the Excluded Assets retained by Sellers pursuant to Section 2.3):

(i) all Inventory;

(ii) all Customer Records;

 

12



--------------------------------------------------------------------------------

(iii) all Intellectual Property (including all of the Intellectual Property set
forth on Schedule 4.18), along with all goodwill associated therewith and the
business symbolized thereby, all income, royalties, products, proceeds, damages
and payments due or payable to Sellers as of the Closing or thereafter,
including, damages and payments for past, present or future infringements,
misappropriations or other conflicts therewith, in each case that now or
hereafter, may be secured throughout the world and all copies and tangible
embodiments of any such Intellectual Property in Sellers’ possession or control;

(iv) all telephone numbers, email addresses and business-to-business and
business-to-customer points of contact (including all website addresses, URLs,
and order points of entry);

(v) all of Sellers’ rights existing under the Assumed Executory Contracts
including all claims, deposits, prepayments, warranties, guarantees,
indemnities, refunds, reimbursements, causes of action, rights of recovery,
rights of set-off and rights of recoupment of every kind and nature (whether or
not known or unknown or contingent or non-contingent);

(vi) all of Sellers’ rights existing under the Assumed Facility Lease including
all rights to security deposits held pursuant thereto;

(vii) all office supplies, production supplies, spare parts, other miscellaneous
supplies, other tangible property of any kind, and all machinery, equipment
(including all transportation and office equipment, WMS hardware and devices to
interact with WMS systems, and marketing and publishing hardware), fixtures,
trade fixtures, computer and information technology equipment (including
disaster recovery systems, tapes, wireless equipment, passwords, firewall and
security infrastructure, and catalog data and software) and related data,
telephone systems and furniture owned by Sellers wherever located, including,
all such items which are located in any building, warehouse, office or other
space leased, owned or occupied by Sellers or used in connection with the
Business as listed on Schedule 2.1(a)(vii), including the book value
attributable thereto;

(viii) all prepaid assets except as set forth on Schedule 2.3(j);

(ix) all rolling stock and other titled vehicles listed under “Vehicle Leases”
on Schedule 4.20(a) (the “Acquired Vehicles”);

(x) the right to receive and retain mail, and other communications related to
the Acquired Assets (other than mail and other communications solely related to
accounts and notes receivable or collections thereof);

(xi) all transferable Permits, licenses, certifications and approvals from all
permitting, licensing and certifying agencies, and the rights to all data and
records held by such permitting, licensing and certifying agencies to the extent
related to the Acquired Assets; and

 

13



--------------------------------------------------------------------------------

(xii) all insurance policies relating to the Business or the Acquired Assets
(other than any “key man” insurance policies and any rights relating to refunds
from insurance policies for premiums paid prior to the Closing).

(b) Notwithstanding anything in this Agreement to the contrary, Purchaser may
revise the Schedules setting forth the Acquired Assets and the Excluded Assets
to (i) eliminate any Contract at any time on or before ten (10) days prior to
the Sale Hearing (other than the Assumed Leases) or (ii) add any lease,
Contract, or asset at any time before ten (10) days prior to the Sale Hearing,
and to require Sellers to give notice to the parties to any such lease or
Contract within twenty-four hours of such addition or elimination; provided,
that such change shall not affect the amount of the Purchase Price; provided,
further, that no revision, elimination or addition by Purchaser of any lease,
Contract or asset by Purchaser pursuant to clause (ii) above shall increase any
cure costs to Sellers.

2.2 Assignment and Assumption of Liabilities.

(a) Subject to the terms and conditions set forth in this Agreement, including
Section 2.4, Purchaser shall only assume from Sellers and thereafter be
responsible for the payment, performance or discharge of the following
Liabilities of Sellers or any of their respective predecessors in interest (all
such Liabilities herein called the “Assumed Obligations”):

(i) obligations under the Assumed Executory Contracts first arising after the
Closing; and

(ii) any cure obligations (pursuant to section 365 of the Bankruptcy Code) with
respect to any Assumed Executory Contract assumed and assigned to Purchaser
pursuant to Section2.7.

(b) Notwithstanding anything in this Agreement to the contrary, Sellers hereby
acknowledge and agree that Purchaser is not assuming from Sellers, or is in any
way responsible for, the Unassumed Liabilities.

(c) Section 2.2(a) shall not limit any claims or defenses Purchaser may have
against any party other than Sellers. The transactions contemplated by this
Agreement shall in no way expand the rights or remedies of any Third Party
against Purchaser or Sellers.

2.3 Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
the following assets of Sellers shall be retained by Sellers and are not being
sold or assigned to Purchaser hereunder (all of the following are referred to
collectively as the “Excluded Assets”):

(a) any and all rights under this Agreement and avoidance claims or causes of
action arising under the Bankruptcy Code or applicable state Law, including all
rights and avoidance claims of any Seller arising under chapter 5 of the
Bankruptcy Code;

(b) all leases other than the Assumed Leases (the “Excluded Leases”) and all
Contracts other than the Assumed Executory Contracts (the “Excluded Contracts”);

 

14



--------------------------------------------------------------------------------

(c) all accounts and notes receivable (whether current or noncurrent), including
accounts and notes receivable relating to products sold prior to Closing
(whether or not billed prior to Closing), and all rights, claims and causes of
action relating or pertaining to the collection thereof, including all records
necessary for the collection thereof;

(d) all cash (including checking account balances, certificates of deposit and
other time deposits and petty cash) net of overdrafts (“Cash”) and marketable
and other securities;

(e) all Tax refunds, rebates, credits and similar items;

(f) income tax returns of Sellers and related materials;

(g) all assets maintained pursuant to or in connection with any Employee Benefit
Plan;

(h) the equity securities or other ownership interest of any Seller;

(i) the equity securities or other ownership interest of any of Sellers’
Affiliates;

(j) all security deposits and advances and prepaid assets set forth on
Schedule (j);

(k) any “key man” insurance policies;

(l) all records and documents to the extent relating to the Excluded Assets;

(m) any rights relating to refunds from insurance policies for premiums paid
prior to the Closing; and

(n) any proceeds or payments received as a result of any of the causes of action
or proceedings set forth in Schedule 2.3(n).

2.4 No Other Liabilities Assumed.

(a) Subject to Section 2.2, each Seller acknowledges and agrees that pursuant to
the terms and provisions of this Agreement, Purchaser will not assume, or in any
way be liable or responsible for, any Liability of any Seller (including
Liabilities relating to the pre-petition or post-petition operation of the
Business (including any warranty or products-related Liabilities), the Excluded
Assets or the Acquired Assets (and the use thereof) or any outstanding checks),
whether relating to or arising out of the Business, the Excluded Assets or the
Acquired Assets or otherwise, other than the Assumed Obligations. In furtherance
and not in limitation of the foregoing, neither Purchaser nor any of its
Affiliates shall assume, and shall not be deemed to have assumed, any
Indebtedness, Claim, Liability, Employee Benefit Plan, collective bargaining
agreement, Excluded Environmental Liability, Tax Liability or other obligation
of any Seller or any predecessor or Affiliate of any Seller whatsoever, other
than the Assumed Obligations (collectively, the “Unassumed Liabilities”).

 

15



--------------------------------------------------------------------------------

(b) The parties acknowledge and agree that disclosure of any obligation or
Liability on any Schedule to this Agreement shall not create an Assumed
Obligation or other Liability of Purchaser, except where such disclosed
obligation has been expressly assumed by Purchaser as an Assumed Obligation in
accordance with the provisions of Section 2.2 hereof.

2.5 Deemed Consents. For all purposes of this Agreement (including all
representations and warranties of Sellers contained herein), Sellers shall be
deemed to have obtained all consents required in respect of the assignment of
any Assumed Executory Contract if, and to the extent that, pursuant to the
Assignment and Assumption Order or other Bankruptcy Court Order, Sellers are
authorized to assume and assign to Purchaser, and Purchaser is authorized to
accept, such Assumed Executory Contracts pursuant to section 365 of the
Bankruptcy Code.

2.6 Obligations in Respect of Required Consents. Except to the extent provided
in Sections 2.1(b) and 2.7, to the extent that any Assumed Executory Contract is
subject to a cure pursuant to section 365 of the Bankruptcy Code, Sellers shall,
jointly and severally, be responsible for such cure and pay any amounts related
to such cure obligations.

2.7 Post-Closing Assignment of Contracts. With respect to any Contract which is
not set forth on Schedule 2.1(a)(v) and to the extent such Contract has not been
rejected by Sellers pursuant to section 365 of the Bankruptcy Code, upon written
notice(s) from Purchaser, as soon as practicable, Sellers shall take all actions
reasonably necessary to assume and assign to Purchaser pursuant to section 365
of the Bankruptcy Code any Contract(s) set forth in Purchaser’s notice(s), and
any applicable cure cost shall be satisfied by Purchaser. Sellers agree and
acknowledge that (i) they shall provide Purchaser with reasonable advance notice
of any motion(s) to reject any Contract and (ii) the covenant set forth in this
Section 2.7 shall survive the Closing. Notwithstanding anything in this
Agreement to the contrary, on the date any Contract is assumed and assigned to
Purchaser pursuant to this Section 2.7, such Contract shall be deemed an Assumed
Executory Contract and deemed scheduled on Schedule 2.1(a)(v) under the
appropriate heading for all purposes under this Agreement.

ARTICLE III

BASIC TRANSACTION

3.1 Payment of Purchase Price.

(a) The aggregate purchase price (the “Purchase Price”) for the Acquired Assets
(other than the Acquired Vehicles) shall be (i) an amount in cash equal to
(A) $11,660,000, plus (or minus) (B) 60% of the amount (if any) by which the
Closing Inventory Amount is more (or less) than the Baseline Inventory Amount,
minus (C) the Inventory Reduction (the amount determined pursuant to this clause
(i) shall be referred to as the “Cash Portion”), and (ii) the assumption of the
Assumed Obligations.

(b) At least three (3) business days prior to Closing, Sellers shall deliver to
Purchaser a schedule setting forth a good faith estimate of the Closing
Inventory Amount and the Inventory Reduction, in each case, as of the close of
business on the immediately preceding day based on a true and correct derivation
from the Sellers’ books and records and prepared in a

 

16



--------------------------------------------------------------------------------

manner consistent with the determination of the Baseline Inventory Amount
(“Estimated Inventory Amount”), which shall be certified by an Executive Officer
of Arrow and otherwise shall be in form and substance satisfactory to Purchaser.

(c) At the Closing, Purchaser shall purchase the Acquired Assets and Assumed
Obligations and, in exchange, shall pay PNC by wire transfer of immediately
available funds, to an account designated by PNC no less than three (3) Business
Days prior to the Closing Date, an amount in cash equal to the (A) Estimated
Purchase Price minus (B) the Escrow Deposit Amount minus (C) the amount of cure
payment made by Purchaser on behalf of Sellers with respect to Sellers’
obligations to pay all amounts related to cure obligations pursuant to
Section 2.6 minus (D) the Inventory Financing; provided, that Sellers
acknowledge and agree that (i) the payments described in this Section 3.1(c)
shall be made directly to PNC (and not to Sellers), (ii) no payment shall be
required to be made by Purchaser to Sellers at the Closing pursuant to this
Agreement and (iii) none of Purchaser or its Affiliates shall have any liability
or obligation to Sellers with respect to any payments under this Section 3.1(c).

(d) Within 25 business days following the Closing Date, Purchaser shall deliver
to Arrow a schedule (in its final and binding form, the “Closing Balance
Sheet”), setting forth the Closing Inventory Amount, the Inventory Reduction and
a certificate setting forth the resulting Cash Portion calculated with reference
to the Closing Inventory Amount and the Inventory Reduction (in its final and
binding form, together with the Closing Balance Sheet, the “Purchase Price
Calculation”); provided, that Purchaser shall give Sellers prior notice, and
Sellers shall be entitled, at their sole cost and expense, to designate one
(1) representative reasonably acceptable to Purchaser, to observe any physical
counting of Inventory at any of the Primary Facilities that is conducted by
Purchaser (whether prior to or after the Closing Date) for purposes of preparing
the Closing Balance Sheet so long as such representative does not interfere, or
otherwise participate in any respect with such counting. The Closing Balance
Sheet shall include all known adjustments required in a year-end closing of the
books and shall be prepared in a manner consistent with GAAP. Sellers shall
cooperate as reasonably requested in connection with the preparation of the
Purchase Price Calculation. The Purchase Price Calculation shall become final
and binding upon the parties on the twenty-fifth (25th) day following Arrow ‘s
receipt thereof, unless Arrow gives written notice of its disagreement (a
“Notice of Disagreement”) to Purchaser prior to such date. Any Notice of
Disagreement shall specify in reasonable detail the nature and dollar amount of
any disagreement so asserted and shall be delivered only if (and to the extent
that) Arrow reasonably and in good faith determines that the Purchase Price
Calculation and the resulting Cash Portion calculated with reference thereto
delivered by Purchaser has not been determined in accordance with the guidelines
and procedures set forth in this Agreement. If a timely Notice of Disagreement
is received by Purchaser, then the Purchase Price Calculation (as revised in
accordance with clause (x) or (y) below) shall become final and binding upon the
parties on the earlier of (x) the date the parties resolve in writing any
differences they have with respect to the matters specified in the Notice of
Disagreement or (y) the date all matters in dispute are finally resolved in
writing by the Accounting Firm. During the 10-day period following delivery of a
Notice of Disagreement, the parties shall seek in good faith to resolve in
writing any differences which they have with respect to the matters specified in
the Notice of Disagreement. Following delivery of a Notice of Disagreement,
Purchaser and its agents and representatives shall be permitted to review
Arrow’s and its representatives’ working papers relating to the Notice of
Disagreement. At the end of the

 

17



--------------------------------------------------------------------------------

10-day period referred to above, the parties shall submit in writing to an
independent auditing firm of national recognition mutually selected by Purchaser
and Sellers (the “Accounting Firm”) for review and resolution of all matters
(but only such matters) that remain in dispute and that were properly included
in the Notice of Disagreement. The parties shall instruct the Accounting Firm to
make a final determination (the “Final Determination”) of the Closing Inventory
Amount, the Inventory Reduction and the resulting Purchase Price calculated with
reference to such amounts to the extent such amounts are in dispute, solely in
accordance with the guidelines and procedures set forth in this Agreement. The
parties will cooperate with the Accounting Firm during the term of its
engagement. The parties shall instruct the Accounting Firm to not assign a value
to the Final Determination other than the value assigned by Purchaser, on the
one hand, or Arrow, on the other hand. The parties shall also instruct the
Accounting Firm to make the Final Determination based solely on presentations by
Purchaser and Sellers which are in accordance with the guidelines and procedures
set forth in this Agreement (i.e., not on the basis of an independent review).
The Purchase Price Calculation, the determination of the Closing Inventory
Amount and the Inventory Reduction, and the resulting Purchase Price calculated
with reference thereto shall become final and binding on the parties on the date
the Accounting Firm delivers the Final Determination in writing to the parties
(which shall be requested by the parties to be delivered not more than 30 days
following submission of such disputed matters). The fees and expenses of the
Accounting Firm shall be allocated solely to the party whose value of the
Purchase Price was determined to be unsuccessful (it being understood that the
party whose value of the Purchase Price was determined to be successful shall
not be responsible for any portion of the fees or expenses of the Accounting
Firm).

(e) Promptly after the Purchase Price Calculation becomes final and binding on
the parties under Section 3.1(d) above, the Estimated Purchase Price shall be
recalculated by giving effect to the final and binding determination of the
Closing Inventory Amount and the Inventory Reduction (as recalculated, the
“Final Purchase Price”). If the Final Purchase Price is greater than the
Estimated Purchase Price, Purchaser shall, within three business days after the
Purchase Price Calculation becomes final and binding on the parties, make
payment by wire transfer to Sellers, to an account designated by Sellers, in
immediately available funds, of the amount of such difference, together with
interest thereon at a rate per annum equal to the Applicable Rate, calculated on
the basis of the actual number of days elapsed divided by 360, from the Closing
Date to the date of payment. If the Estimated Purchase Price is greater than the
Final Purchase Price, Sellers shall (or shall cause the Escrow Agent to), within
three business days after the Purchase Price Calculation becomes final and
binding on the parties, make payment by wire transfer to Purchaser in
immediately available funds, to an account designated by Purchaser, of the
amount of such difference, together with interest thereon at a rate per annum
equal to the Applicable Rate, calculated on the basis of the actual number of
days elapsed divided by 360, from the Closing Date to the date of payment; it
being understood that, pursuant to the Sale Order, if any amounts are owed by
Seller to Purchaser under this Agreement after the Closing Date in excess of the
Escrow Deposit Amount, PNC shall, on behalf of Sellers, make such payment to
Purchaser from proceeds received by PNC under this Agreement. Any Escrow Funds
remaining after giving effect to any payment required to be made pursuant to
this Section 3.1(e) shall be distributed by wire transfer to PNC, on behalf of
Sellers, no later than five (5) business days after the Purchase Price
Calculation becomes final and binding on the parties under Section 3.1(d).

 

18



--------------------------------------------------------------------------------

(f) At the Closing, Purchaser shall purchase the Acquired Vehicles and, in
exchange, shall pay an aggregate purchase price of $350,000. Such payment shall
be made in immediately available funds to (i) First State Bank, Ford Motor
Credit and GMAC, in each case, in the amount (but not to exceed $350,000 in the
aggregate) set forth in their respective pay-off letters, as delivered to
Purchaser pursuant to Section 8.9, with respect to the Acquired Vehicles and
(ii) to the extent that the amount paid pursuant to clause (i) hereof is less
than $350,000, the remaining balance shall be paid to BCGG.

(g) Payments made pursuant to this Section 3.1 shall be allocated among the
assets purchased in accordance with Section 12.7.

3.2 Further Assurances. From time to time after the Closing and without further
consideration, (i) Sellers, upon the request of Purchaser, shall execute and
deliver such documents and instruments of conveyance and transfer as Purchaser
may reasonably request in order to consummate more effectively the purchase and
sale of the Acquired Assets as contemplated hereby and to vest in Purchaser
title to the Acquired Assets transferred hereunder, or to otherwise more fully
consummate the transactions contemplated by this Agreement, and (ii) Purchaser,
upon the request of Sellers, shall execute and deliver such documents and
instruments of contract or lease assumption as Sellers may reasonably request in
order to confirm Purchaser’s Liability for the Assumed Obligations or otherwise
to more fully consummate the transactions contemplated by this Agreement.

3.3 Deposit. No later than 5:00 p.m. (Central time) on the second business day
immediately following entry of the Bidding Procedures Order on the Bankruptcy
Court’s docket, Keystone shall (or shall cause Purchaser to) deposit with the
Escrow Agent an amount equal to the Escrow Deposit Amount. The fees and charges
of the Escrow Agent shall be paid one-half by Sellers and one-half by Purchaser.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers jointly and severally represent and warrant to Purchaser that the
statements contained in this Article IV are correct and complete as of the date
of this Agreement and as of the Closing Date, except as expressly set forth in
the Schedules delivered by Sellers to Purchaser on the date hereof. The
information disclosed in the Schedules shall be deemed to qualify only the
particular subsection or subsections specified for such item; provided, however,
that any item that is disclosed in a particular section or subsection of the
Schedules shall be deemed to be disclosed in a particular section or subsection
of the Schedules where such disclosure would otherwise be appropriate to the
extent that it is reasonably apparent from the express language of such
disclosure that it applies to such other section or subsection. Nothing in the
Schedules shall be deemed adequate to disclose an exception to a representation
or warranty made herein, however, unless the Schedule identifies the exception
with reasonable particularity and describes the relevant facts in reasonable
detail. The mere listing (or inclusion of a copy) of a document or other item
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself).

 

19



--------------------------------------------------------------------------------

4.1 Validity of Agreement. Subject to any necessary authorization from the
Bankruptcy Court, each Seller has full power and authority to execute and
deliver the Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby. The board of directors (or similar
governing body) of each Seller has duly approved the Transaction Documents to
which such Person is a party and has duly authorized the execution and delivery
of such Transaction Documents and the consummation of the transactions
contemplated thereby. No other corporate or organizational proceedings on the
part of any Seller are necessary to approve and authorize the execution and
delivery of the Transaction Documents to which such Person is a party and the
consummation of the transactions contemplated thereby. All Transaction Documents
to which any Seller is a party have been duly executed and delivered by such
Person, except such Transaction Documents that are required by the terms hereof
to be executed and delivered by such Person after the date hereof, in which case
such Transaction Documents will be duly executed and delivered by such Person at
or prior to the Closing, and, subject to any necessary authorization from the
Bankruptcy Court, all Transaction Documents constitute, or will constitute, as
the case may be, the valid and binding agreements of Sellers, enforceable
against Sellers in accordance with their terms.

4.2 Organization, Standing and Power. Each Seller is duly organized, validly
existing and in good standing under the Laws of the state of its formation and,
is qualified to do business in every jurisdiction where the failure to be so
qualified would have a Material Adverse Effect. All jurisdictions in which each
Seller is qualified to do business are set forth on Schedule 4.2. Each Seller
has full power and authority and all licenses, Permits and authorizations
necessary to own and operate its properties and to carry on the Business as now
conducted by it. Correct and complete copies of each Seller’s articles of
incorporation and by-laws have been furnished to Purchaser, which documents
reflect all amendments made thereto at any time prior to the date of this
Agreement. Correct and complete copies of the minute books containing the
records of meetings of the stockholders and board of directors, the stock
certificate books and the stock record books of each Seller have been furnished
to Purchaser. No Seller is in default under or in violation of any provision of
its articles of incorporation or by-laws. Subject to any necessary authorization
from the Bankruptcy Court, each Seller has all requisite corporate power and
authority to own, lease and operate its properties, to carry on the Business as
now being conducted and to execute and deliver the Transaction Documents,
subject to Bankruptcy Court approval, and to perform its obligations thereunder.

4.3 No Conflicts or Violations. Except as set forth on Schedule 4.3, the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby by Sellers do not and
shall not (i) conflict with or result in any breach of any of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in a
violation of, (iv) give any Third Party the right to modify, terminate or
accelerate any obligation under, (v) result in the creation of any Lien, Claim
or Liability upon the Acquired Assets, (vi) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or other Governmental Authority, or
(vii) require any Seller to make a payment to any Person as a result of the
consummation of the transactions contemplated hereby, under the provisions of
the articles of incorporation, by-laws or other constitutive documents of any
Seller or any indenture, mortgage, lease, loan agreement or other agreement or
instrument to which any Seller is bound or affected, or any Law to which any
Seller is subject or any Order to which any Seller is subject.

 

20



--------------------------------------------------------------------------------

4.4 Financial Statements and Related Matters. Set forth on Schedule 4.4 are
copies of Sellers’ (i) unaudited consolidated and consolidating balance sheet as
of July 25, 2008 (the “Latest Balance Sheet”) and the related statements of
income and cash flows for the eleven-month period then ended and (ii) audited
consolidated and consolidating balance sheets and statements of income and cash
flows for the fiscal years ended August 25, 2006 and 2007. Each of the foregoing
financial statements (including in all cases the notes thereto, if any)
(together with any financial statements delivered to Purchaser, the “Financial
Statements”) is accurate and complete in all material respects, is consistent
with the Customer Records (which, in turn, are accurate and complete in all
material respects), presents fairly Sellers’ financial condition and results of
operations as of the times and for the periods referred to therein, and has been
prepared in accordance with GAAP, subject in the case of unaudited financial
statements to changes resulting from normal year-end adjustments for recurring
accruals (which shall not be material individually or in the aggregate) and to
the absence of footnote disclosure.

4.5 Title to Assets; Assets Necessary to Business.

(a) Sellers have good and marketable title to, or a valid leasehold interest in,
or a valid license agreement to use, the Acquired Assets. Since the date of the
Latest Balance Sheet, no Seller has purchased any material amount of assets
except in the Ordinary Course of Business.

(b) Except as described on Schedule 4.5(b), the Acquired Assets are in good
operating condition and repair (ordinary wear and tear excepted for assets other
than Inventory), and are fit for use in the Ordinary Course of Business.

(c) Sellers own or lease all buildings, machinery, equipment, and other tangible
assets necessary for the conduct of the Business as presently conducted. The
Acquired Assets constitute all of the assets, agreements, licenses and
properties owned by Sellers (other than the Excluded Assets) and are all assets
(tangible and intangible), agreements, licenses and properties necessary to
conduct the Business as presently conducted.

(d) Subject to Bankruptcy Court approval, Sellers have the power and the right
to sell, assign and transfer and Sellers will sell and deliver to Purchaser, and
upon consummation of the transactions contemplated by this Agreement, Purchaser
will acquire good and marketable title to the Acquired Assets, free and clear of
all Claims and Liens other than Permitted Liens.

(e) This Agreement and the documents contemplated hereby, when duly executed and
delivered by Sellers to Purchaser at the Closing, will effectively vest in
Purchaser good and marketable title to the Acquired Assets, subject only to the
Assumed Obligations and Permitted Liens.

4.6 Employee Benefit Plans.

(a) Schedule 4.6(a) sets forth a complete and accurate list of each Employee
Benefit Plan. Sellers have made available to Purchaser true and correct copies
of each Employee Benefit Plan and all material documents pursuant to which such
Employee Benefit Plans are maintained, funded and administered.

 

21



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.6(b), no Employee Benefit Plan is a
“employee benefit plan” (as such term is defined under Section 3(2) of ERISA)
that is subject to Title IV or Section 302 of ERISA or Section 412 of the Code.
Sellers and each ERISA Affiliate have complied with and are in compliance with
the health care continuation requirements of Part 6 of Subtitle B of Title I of
ERISA, Section 4980B of the Code and any similar state Law (“COBRA”).

4.7 Labor Matters. Except as set forth in Schedule 4.7:

(a) No Seller is a party to any collective bargaining agreement or has any
relationship with any labor organization;

(b) Each Seller is, and for the past three (3) years has remained, in compliance
in all material respects with all applicable Laws relating to employment,
employment practices, or the employment of labor (including provisions thereof
relating to wages, hours, equal opportunity, collective bargaining, immigration,
workplace safety, and the payment of social security an other Taxes), and has
not engaged in any unfair labor practice or unlawful employment practice. In
addition, there are no material employment-related Proceedings pending or
threatened against any Seller, and no material Proceedings have occurred within
the past three (3) years;

(c) To the Knowledge of Sellers, no union organizing or decertification efforts
are underway or threatened, and no such activities have occurred since
January 1, 2005. Neither of the Sellers has suffered any work stoppage, strike,
lockout or other material labor dispute since January 1, 2005, and, to the
Knowledge of Sellers, no such activities are threatened or underway;

(d) With respect to this transaction, any notice required under any law or
contract has been, or prior to closing will be, given, and all bargaining
obligations with any employee representatives have been, or prior to closing
will be, satisfied; and

(e) No Seller has implemented any plant closing or layoff of employees that
could implicate the WARN Act.

4.8 Litigation, Orders. Except as set forth on Schedule 4.8, there are no
Proceedings or Orders pending or, to the Knowledge of any Seller, threatened
against or affecting any Seller at law or in equity, in the United States or
elsewhere, or before or by (or that could come before) any arbitrator or
Governmental Authority (including any Proceedings with respect to the
transactions contemplated by this Agreement); nor have there been any such
Proceedings or Orders pending against or affecting any Seller during the past
three (3) years, other than Proceedings which, either individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect. No
Seller is subject to any Order of any Governmental Authority (or settlement
enforceable therein).

4.9 Subsidiaries and Affiliates; Ownership Interests. No Seller has any direct
or indirect ownership interest in any Person (other than another Seller) or
right (contingent or otherwise) to acquire any direct or indirect ownership
interest in any Person (other than another Seller), nor is any Seller a member
of (nor is any portion of the Business conducted through) any partnership or a
participant in any joint venture or similar arrangement.

 

22



--------------------------------------------------------------------------------

4.10 Real Property Assets. Schedule 4.10 sets forth a list and brief description
of each Facility Lease. Except as set forth in Schedule 4.10, with respect to
each Facility Lease, (i) the applicable Seller has the right to quiet enjoyment
of all the Facilities for the full term of the lease or similar agreement (and
any renewal option related thereto) relating thereto, and the leasehold or other
interest of the applicable Seller in the Facilities is not subject or
subordinate to any Lien except for Permitted Liens, (ii) each Facility Lease
creates a good and valid leasehold in the relevant Facility and is in full force
and effect, and (iii) the consummation of the transactions contemplated by this
Agreement does not require the consent of any other party to such Facility Lease
or result in a breach of or default under such Facility Lease. The Facilities
compromise all of the real property used or intended to be used, or otherwise
related to, the Business.

4.11 Taxes.

(a) Each Seller has filed all Tax Returns that it was required to file. All such
Tax Returns were correct and complete in all material respects. All Taxes owed
by any Seller (whether or not shown on any Tax Return) have been paid. No Seller
is the beneficiary of any extension of time within which to file any Tax Return.
With respect to each Seller, no claim has ever been made by a Governmental
Authority in a jurisdiction where such Seller does not file Tax Returns that
such Seller is or may be subject to taxation by that jurisdiction.

(b) Each Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other Third Party, and all Forms W-2 and
1099 (or any other applicable form) required with respect thereto have been
properly completed and timely filed.

(c) There is no dispute or claim concerning any Tax Liability of any Seller
claimed or raised by any authority in writing or, to the Knowledge of Sellers,
orally, Schedule 4.11(c) lists all federal, state, local, and foreign income Tax
Returns filed with respect to any Seller for taxable periods ended on or after
December 31, 2003, indicates those Tax Returns that have been audited, and
indicates those Tax Returns that currently are the subject of audit. Sellers
have delivered to Purchaser correct and complete copies of all federal income
Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by any Seller with respect to all taxable periods ending on
or after December 31, 2003.

(d) None of Sellers has waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

(e) None of the Assumed Liabilities is an obligation to make a payment that will
not be deductible under §280G of the Code. No Seller is a party to any Tax
allocation or sharing agreement. No Seller (A) has been a member of an
affiliated group filing a consolidated federal income Tax Return (other than a
group the common parent of which was Arrow) and (B) has any Liability for the
Taxes of any Person (other than any Seller) under Reg. §1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

 

23



--------------------------------------------------------------------------------

4.12 Compliance with Law. Each Seller is in compliance in all material respects
with, and is not in default in any material respect with, any applicable Laws,
and no Proceedings have been filed or initiated against any Seller alleging a
violation of any such Laws, and no Seller has received notice of any such
violations.

4.13 Cure Amounts. Schedule 4.13 sets forth all of the costs of cure that
Sellers must satisfy to permit them to assume and assign the Assumed Executory
Contracts under section 365 of the Bankruptcy Code.

4.14 Environmental Matters. Except as set forth on Schedule 4.14:

(a) Each Seller, with respect to the Acquired Assets, has complied with, and is
in compliance in all material respects with, all Environmental Laws (which
compliance has included obtaining and complying with all permits, licenses and
other authorizations required pursuant to Environmental Laws (“Environmental
Permits”);

(b) Each Seller, with respect to the Acquired Assets, has not received oral or
written notice with respect to any actual or alleged violation of Environmental
Laws, or any Liabilities or potential Liabilities arising under Environmental
Laws;

(c) With respect to the Acquired Assets, no Seller nor any predecessor or
Affiliate of any Seller has generated, treated, stored, disposed of, arranged
for or permitted the disposal of, transported, handled, Released, or exposed any
Person to, any hazardous material, substance or waste or owned or operated any
property or facility (and no such property or facility is contaminated by any
hazardous material, substance or waste) so as to give rise to any current or
future Liabilities arising under Environmental Laws;

(d) Sellers have not, with respect to the Acquired Assets, either expressly or
by operation of Law, assumed or undertaken any Liability, including any
obligation for corrective or remedial action, of any other Person relating to
any Environmental Laws;

(e) No Seller nor any predecessor or Affiliate of any Seller has any Liability
with respect to the presence or alleged presence of asbestos or other hazardous
materials in any product or item or at or upon any Facilities constituting
Acquired Assets;

(f) Sellers have provided to Purchaser all environmental audits, reports, soil
and groundwater studies, and other material environmental documents relating to
the Acquired Assets;

(g) None of the following exists at any of the Facilities: (i) underground
storage tanks, (ii) asbestos-containing material in any form or condition,
(iii) materials or equipment containing polychlorinated biphenyls, or
(iv) landfills, surface impoundments, or disposal areas; and

(h) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement will result in any obligations for site investigation or
cleanup, or notification to or consent of any Governmental Authority or third
parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental Laws.

 

24



--------------------------------------------------------------------------------

4.15 Inventory. Except for any defective or damaged item, the Inventory consists
of materials and goods useable or saleable in the Ordinary Course of Business
(taking into account, without limitation, the quantity and quality of the
Inventory) and is valued in a manner consistent with the determination of the
Baseline Inventory Amount. None of the Inventory is subject to any consignment,
bailment, warehousing or similar agreement, except as set forth on
Schedule 4.15.

4.16 Absence of Undisclosed Liabilities. Except as set forth in this Agreement
or Schedule 4.16, no Seller has any obligations or Liabilities arising out of
transactions entered into at or prior to the Closing, or any action or inaction
at or prior to the Closing, or any state of facts existing at or prior to the
Closing, except (i) obligations under Material Contracts (but not Liabilities
for breaches thereof), (ii) Liabilities reflected on the Latest Balance Sheet,
and (iii) Liabilities which have arisen after the date of the Latest Balance
Sheet in the Ordinary Course of Business or otherwise in accordance with the
terms and conditions of this Agreement (none of which is a Liability for breach
of contract, breach of warranty, tort or infringement or a claim or lawsuit or
an environmental Liability).

4.17 Affiliated Transactions. Except as disclosed on Schedule 4.17, no Insider
is a party to any agreement, contract, commitment or transaction with any Seller
or has any interest in the Acquired Assets or any property, real or personal or
mixed, tangible or intangible of any Seller.

4.18 Intellectual Property.

(a) Schedule 4.18 sets forth a complete and correct list of all of the following
that are either owned by any Seller or used or held for use in connection with
the Business as presently conducted:

(i) patented or registered Intellectual Property and pending patent applications
or other applications for registration or patent of Intellectual Property
(including Internet domain names);

(ii) trade names, and corporate names and material unregistered trademarks and
service marks; and

(iii) computer software (other than commercially available off-the-shelf with a
replacement cost and/or annual license fee of less than $10,000.

(b) Each Seller owns and possesses all right, title and interest in and to, or
has a valid and enforceable license to use pursuant to a written license
agreement set forth on Schedule 4.20(a), all of the Intellectual Property
necessary for or used or held for use in the operation of the Business as
presently conducted (including all of the Intellectual Property set forth on
Schedule 4.18) (collectively, the “Seller Intellectual Property”). The Seller
Intellectual Property is not subject to any Liens (other than Liens that will be
removed and stricken as against the Acquired Assets pursuant to the Sale Order),
and is not subject to any restrictions or limitations regarding use or
disclosure other than pursuant to a written license agreement set forth on
Schedule 4.20(a).

 

25



--------------------------------------------------------------------------------

(c) No Seller has infringed, misappropriated or otherwise conflicted with, and
the operation of the Business as presently conducted does not infringe,
misappropriate or otherwise conflict with, any Intellectual Property of any
Third Party. To the Knowledge of Sellers, there are no facts which indicate a
likelihood of any of the foregoing and no Seller has received any notices
regarding any of the foregoing (including any demands or offers to license any
Intellectual Property from any Third Party).

(d) Each Seller has taken all commercially reasonable actions to maintain,
enforce and protect all of the Seller Intellectual Property and will continue to
maintain, enforce and protect all of the Seller Intellectual Property until the
Closing. To the Knowledge of Sellers, the owners of any of the Intellectual
Property licensed to Sellers have taken all necessary and desirable action to
maintain, enforce and protect the Intellectual Property covered by such
licenses.

(e) To the Knowledge of Sellers, no Third Party has infringed, misappropriated
or otherwise conflicted with any of the Seller Intellectual Property.

(f) Immediately subsequent to the Closing, the Seller Intellectual Property and
the Systems will be owned by or available for use by Purchaser on terms and
conditions identical to those under which Sellers owned or used the Seller
Intellectual Property immediately prior to the Closing.

(g) All of the Seller Intellectual Property is valid, subsisting and
enforceable, and no claim by any Third Party contesting the validity,
enforceability, use or ownership of any of the Seller Intellectual Property has
been made, is currently outstanding or to the Knowledge of Sellers is
threatened.

(h) No loss or expiration of any of the Seller Intellectual Property is pending
or, to the Knowledge of Sellers, threatened or reasonably foreseeable, except
for patents expiring at the end of their statutory terms (and not as a result of
any act or omission by any Seller, including a failure by any such Person to pay
any required maintenance fees).

(i) The computer systems, including software, hardware, networks and interfaces
used by Sellers (collectively, the “Systems”) are sufficient for the immediate
needs of the Business (including as to capacity and ability to process
anticipated volumes in a timely manner).

(j) In the prior twelve (12) months, there have been no failures or bugs in or
breakdowns or continued substandard performance of the Systems (as a whole or
with respect to any portion thereof) which have caused any substantial
disruption or interruption in or use of the Systems (as a whole or with respect
to any portion thereof) and, to the Knowledge of Sellers, no fact or matter
exists which may disrupt or interrupt or affect the use of the Systems following
the Closing on the same basis as the Systems are presently used by Sellers.

(k) Except for hardware and software included in the Systems and licensed from a
Third Party, the Systems used in connection with the Business are owned and
operated by and are under the control of Sellers and are not wholly or partly
dependent on any facilities which are not included in the Acquired Assets or the
Assumed Liabilities.

 

26



--------------------------------------------------------------------------------

(l) Each Seller owns and possesses the entire right, title and interest in and
to all Intellectual Property created or developed by, for or under the direction
or supervision of the applicable Seller relating to the Business or to the
actual or demonstratively anticipated research or development conducted by any
Seller; and all Persons who have participated in the creation or development of
any such Intellectual Property have executed and delivered to the applicable
Seller a valid and enforceable agreement (i) providing for the non-disclosure of
such Person of any confidential information of such Seller, and (ii) providing
for the assignment by such Person to such Seller of any Intellectual Property
rights arising out of such Person’s employment by, engagement by or other
contract with such Seller. Except as set forth on Schedule 4.18, after the
Closing, it is not and will not be necessary for Purchaser to utilize any
Intellectual Property owned by any current or former employees, consultants or
independent contractors of Sellers.

4.19 Insurance. Schedule 4.19 lists and describes all policies of insurance
owned, held, or maintained by or for the benefit of Sellers or insuring the
Acquired Assets, including the type and amount of coverage and the expiration
dates of the policies. Sellers have made available to Purchaser all policies of
insurance owned, held or maintained by or for the benefit of the Acquired
Assets. Except as set forth on Schedule 4.19, (a) current premiums and any other
obligations under such insurance have been paid and all such policies are valid
and enforceable and in full force and effect on the date hereof and no Seller is
in default with respect to its obligations under any such insurance policies,
and (b) no Seller has received any notice within the last 90 days threatening
suspension, revocation, modification or cancellation of any insurance policy or
a material increase in any premium in connection therewith.

4.20 Contracts.

(a) Except as set forth on Schedule 4.20(a), no Seller is a party to or bound
by, whether written or oral, any contract or agreement of any form material to
the Acquired Assets, whether or not entered into in the Ordinary Course of
Business, including any Contract involving any Intellectual Property (other than
licenses for commercially available off-the-shelf with a replacement cost and/or
annual license fee of less than $10,000) (each, a “Material Contract”).

(b) Except as disclosed on Schedule 4.20(b), (i) no Material Contract has been
breached or canceled by the other party, (ii) except for defaults that will be
cured through the cure payments listed on Schedule 4.13 or arising solely as a
consequence of the commencement of the Chapter 11 Cases, neither any Seller nor,
to the Knowledge of Sellers, any other party thereto is in default or breach in
any material respect under the terms of any Material Contract and, to the
Knowledge of Sellers, no event or circumstance has occurred that, with notice or
lapse of time or both, would constitute a default or breach thereunder, (iii) no
Seller has assigned, delegated or otherwise transferred to any Person any of its
rights, title or interest under any Material Contract, and (iv) each Material
Contract is legal, valid, binding, enforceable and in full force and effect and,
subject to the terms of this Agreement, will continue as such following the
consummation of the transactions contemplated hereby.

(c) Sellers have provided Purchaser with a true and correct copy of all Material
Contracts, in each case together with all amendments, waivers or other changes
thereto (all of which are disclosed on Schedule 4.20(a)). Schedule 4.20(a)
contains an accurate and complete summary of all material terms of any oral
contracts referred to therein.

 

27



--------------------------------------------------------------------------------

4.21 Relationships with Customers and Suppliers. Sellers have provided Purchaser
with a true and accurate list of (i) the names and addresses of the top twenty
customers of Sellers (on a consolidated basis) (by dollar volume of sales to
such customers) and (ii) a list of the names and addresses of the suppliers of
Sellers (on a consolidated basis) (by dollar volume of purchases from such
suppliers), in each case for the fiscal years ended August 25, 2006 and 2007 and
the eleven-month period ended since the date of the Latest Balance Sheet (and
with respect to such customers, the committed volume of purchases by such
customers for the fiscal years ending August 25, 2008 and 2009). Except as
disclosed on Schedule 4.21, as of the date of this Agreement, no Seller has
received any indication from any material customer of Sellers to the effect that
such customer will stop, materially decrease the rate of, or materially change
the terms (whether related to payment, price or otherwise) with respect to,
buying materials, products or services from any Seller and no Seller has
received any indication from any supplier to any Seller to the effect that such
supplier will stop, materially decrease the rate of, or materially change the
terms (whether related to payment, price or otherwise) with respect to,
supplying materials, products or services to such Seller.

4.22 Brokers. No Seller has incurred any Liability to any broker, finder or
agent with respect to the payment of any commission regarding the consummation
of the transactions contemplated hereby.

4.23 Bankruptcy. Each Seller shall file, no later than 5:00 pm (Central time) on
the second business day after the date hereof, a petition for relief under
Chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and as of the Closing
Date, each Seller shall be a party to the Chapter 11 Cases.

4.24 Absence of Certain Changes. Since August 25, 2007, there has occurred no
fact, event or circumstance which has had or would reasonably be expected to
have a Material Adverse Effect. Except as expressly contemplated by this
Agreement and as set forth on Schedule 4.24, since August 25, 2007, Sellers have
conducted the Business only in the Ordinary Course of Business and no Seller
has:

(a) authorized for issuance, issued, sold, delivered, or granted any notes,
bonds or other debt securities or any capital stock or other equity securities
or any securities or rights convertible, exchangeable or exercisable into any
capital stock or other equity securities;

(b) incurred any Indebtedness;

(c) discharged or satisfied any Lien or paid any material obligation or
Liability, other than current Liabilities paid in the Ordinary Course of
Business;

(d) declared, set aside or made any payment or distribution of cash or other
property with respect to its capital stock or other equity securities or
purchased, redeemed or otherwise acquired any shares of its capital stock or
other equity securities (including any warrants, options or other rights to
acquire its capital stock or other equity securities);

 

28



--------------------------------------------------------------------------------

(e) sold, assigned, transferred, leased, licensed, failed to maintain or
abandoned any of its assets, tangible or intangible, or taken any action that
could reasonably be expected to cause the loss, lapse or abandonment of any
Seller Intellectual Property, except in the Ordinary Course of Business;

(f) made or granted any bonus or any wage or salary increase to, or changed any
material employment or retention terms with, any employee or group of employees
or contractors, including salespersons (other than bonuses and wage increases in
the Ordinary Course of Business), entered into or increased amount or duration
of any severance arrangement, or made or granted any increase in any employee
benefit plan or arrangement, or amended or terminated any existing employee
benefit plan or arrangement or adopted any new employee benefit plan or
arrangement, or entered into, modified or terminated any collective bargaining
agreement or relationship;

(g) made capital expenditures or commitments therefor in excess of $25,000 in
the aggregate (but has made all capital expenditures required to be made in the
Ordinary Course of Business to preserve and maintain the Business);

(h) made any loans or advances to, guarantees for the benefit of, or any
investments in, any Persons or formed any Subsidiary;

(i) suffered any damage, destruction or casualty loss exceeding $10,000 in the
aggregate, whether or not covered by insurance, or experienced any material
changes in the amount and scope of insurance coverage;

(j) made any change in its cash management practices or in any method of
accounting or accounting policies, or made any write-down in the value of its
inventory that is material or outside of the Ordinary Course of Business;

(k) other than compensation paid in the Ordinary Course of Business, directly or
indirectly engaged in any transaction or entered into, amended or terminated,
any arrangement with any of its officers, directors, shareholders or other
Affiliates;

(l) amended its charter, bylaws or other organizational documents;

(m) taken any action or omitted to take any action which act or omission would
reasonably be expected to have a Material Adverse Effect;

(n) entered into any new line of business, or incurred or committed to incur any
capital expenditures, obligations or Liabilities in connection therewith;

(o) entered into any acquisition agreement or agreement to acquire by merger,
consolidation or otherwise, or agreement to acquire a substantial portion of the
assets of, or in any other manner, any business of any other Person;

(p) cancelled or waived (i) any right material to the operation of the Business
or (ii) any debts or claims against any of its Affiliates;

 

29



--------------------------------------------------------------------------------

(q) accelerated, terminated, modified or cancelled any agreement, contract,
lease, license or other arrangement involving more than $25,000; or

(r) agreed, whether orally or in writing, to do any of the foregoing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers as follows:

5.1 Organization. Purchaser is validly existing and in good standing under the
laws of the State of Delaware and has the full power and authority to execute,
deliver and perform this Agreement and to consummate all transactions
contemplated hereby.

5.2 Authority. The execution, delivery and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Purchaser and do not and
will not violate any provisions of its organizational documents, any applicable
Law or any contract or Order binding upon it. This Agreement constitutes a valid
and binding agreement of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to applicable bankruptcy, reorganization, insolvency,
moratorium and other Laws affecting creditors’ rights generally from time to
time in effect, and to general equitable principles.

5.3 Consents. No notice to, filing with, authorization of, exemption by, or
consent (other than the approval of the Bankruptcy Court) of any Person is
required in order for Purchaser to consummate the transactions contemplated
hereby.

5.4 Brokers. Purchaser has incurred no Liability to any broker, finder or agent
with respect to the payment of any commission regarding the consummation of the
transactions contemplated hereby for which the Owner or any Seller has or could
have any Liability.

5.5 No Conflicts or Violations. Except as set forth on Schedule 5.5, to the
knowledge of Purchaser, the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby by Purchaser does not and shall not (i) conflict with or result in any
breach of any of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in a violation of, (iv) give any Third Party the
right to modify, terminate or accelerate any obligation under or (v) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any court or administrative or other
Governmental Authority, under the provisions of the articles of incorporation,
by laws or other constitutive documents of Purchaser or any other agreement or
instrument to which Purchaser is bound or affected, or any Law to which
Purchaser is subject or any Order to which Purchaser is subject in such a way as
to materially impair or delay the ability of Purchaser to consummate the
transactions.

5.6 Disclosure. As of the date of this Agreement, Purchaser has no actual
knowledge of any fact or circumstance that would make any of the representations
and warranties made by Sellers in this Agreement or the Schedules untrue;
provided, however, that no such knowledge shall prohibit Purchaser from
asserting claims against Sellers relating to any breach of any representation or
warranty made by Sellers to the extent such breach resulted from the willful or
intentional misconduct or misrepresentation of Sellers.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF SELLERS; OTHER AGREEMENTS

6.1 Consents and Approvals.

(a) Sellers shall, at their sole cost and expense, use commercially reasonable
efforts (i) to obtain all necessary consents and approvals, as reasonably
requested by Purchaser, to consummate the purchase and sale of the Acquired
Assets and the assignment of the Assumed Obligations, together with any other
necessary consents and approvals (including all Environmental Permits) to
consummate the transactions contemplated hereby, and (ii) to make, as reasonably
requested by Purchaser, all filings, applications, statements and reports to all
authorities that are required to be made prior to the Closing Date by or on
behalf of Sellers or any of their Affiliates pursuant to any applicable
Regulation in connection with this Agreement and the transactions contemplated
hereby. In the event that any Contract or other license or agreement necessary
for the operation of the Business is not transferable or replacements therefor
are not obtainable on or before the Closing, but such Contracts or other
licenses or agreements are obtainable after the Closing, Sellers shall continue
to use commercially reasonable efforts in cooperation with Purchaser after the
Closing as may be required to obtain all required consents and approvals to
transfer, or obtain replacements for, such Contracts or other licenses or
agreements after Closing and shall do all things necessary to give Purchaser the
benefits that would be obtained under such Contracts or other licenses or
agreements, in each case at Sellers’ sole cost and expense.

(b) Each of the parties shall give any other notices to, make any other filings
with, and use commercially reasonable efforts to obtain, any other
authorizations, consents and approvals of any Governmental Authority in
connection with the matters contemplated by this Agreement.

6.2 Access to Information and Facilities; Interim Financials.

(a) Sellers agree that, prior to the Closing Date, Purchaser, Purchaser’s
lender, and their respective advisors, representatives and Affiliates (i) shall,
upon reasonable notice and so long as such access does not unreasonably
interfere with the business operations of any Seller, have full access during
normal business hours to all customers and suppliers of the Business and to all
Facilities, and (ii) shall be entitled to make such reasonable investigation of
the properties, businesses and operations of Sellers (including any
environmental audits and investigations and a physical counting of Inventory)
and such examination of the Customer Records and financial condition of Sellers
as it reasonably requests and to make extracts and copies to the extent
necessary of the Customer Records; provided, that Sellers acknowledge and agree
that Purchaser shall be entitled, at its sole cost and expense, to provide for
additional security personnel to be posted at each of the Facilities prior to
the Closing Date to monitor Inventory; provided, further, that no investigation
pursuant to this Section 6.2 shall affect any representations or warranties made
herein or the conditions to the obligations of the respective parties to
consummate the transactions contemplated by this Agreement.

 

31



--------------------------------------------------------------------------------

(b) Sellers shall deliver to Purchaser copies of Sellers’ interim monthly and
year-to-date consolidated financial statements as soon as reasonably practicable
(and in any event within 15 days) following the end of each monthly accounting
period during the period between the date of this Agreement and the Closing
Date. These financial statements shall include consolidated and consolidating
balance sheets, and related statements of income and thirteen-week cash flows
(such statements of cash flows to be updated weekly until the Closing) for the
Business, as well as an explanation of the assumptions and the accounting
policies and practices used in preparation thereof and such other matters as
Purchaser may reasonably request and, if any, interim statements and operating
reports filed with the United States Trustee or the Bankruptcy Court.

6.3 Conduct of the Business Pending the Closing. Unless otherwise prohibited by
the Bankruptcy Court, except as otherwise expressly contemplated by this
Agreement or with the prior written consent of Purchaser, from the date hereof
until the Closing Date, Sellers shall (i) except as otherwise affected by the
commencement of the Chapter 11 Cases, conduct the Business in the Ordinary
Course of Business (including with respect to the payment of accounts payable of
Sellers), (ii) except as otherwise affected by the commencement of the Chapter
11 Cases, use commercially reasonable efforts to preserve intact the Business,
to keep available the services of its current employees and agents, and to
maintain its relations and goodwill with its suppliers, customers, distributors
and any others with whom or with which it has business relations, (iii) use
commercially reasonable efforts to maintain appropriate levels of Inventory
(consistent with past practice) and (iv) not take any action inconsistent with
this Agreement or with the consummation of the Closing. Without limiting the
generality of the foregoing, except as otherwise expressly contemplated by this
Agreement or with the prior written consent of Purchaser or except as described
on Schedule 6.3, from the date hereof until the Closing Date, to the extent not
prohibited by the Bankruptcy Court, each Seller shall:

(a) not sell, assign, transfer, convey, pledge, mortgage, lease, license or
otherwise dispose of or encumber any of the Acquired Assets, or any interests
therein, other than in the Ordinary Course of Business; provided, that to the
extent that any Acquired Asset is leased by Sellers on the date hereof pursuant
to a lease that, pursuant to its terms, expires on or prior to the Closing Date,
Sellers hereby agree to exercise the purchase option (or any other similar
right) with respect to such Acquired Asset in accordance with the terms of such
lease and pay all amounts owed thereunder to acquire title to such Acquired
Asset; provided, however, that the foregoing shall not restrict Sellers from
selling Defective Inventory and Slow Moving Inventory in any manner prior to the
Closing Date;

(b) not make any material change in its methods of management, marketing,
accounting or operating (or practices relating to payments);

(c) report periodically to Purchaser concerning the status of the Business, the
Acquired Assets and its operations and finances;

(d) not take any action which is inconsistent with its obligations under this
Agreement;

 

32



--------------------------------------------------------------------------------

(e) maintain the Acquired Assets in good operating condition and repair, subject
to ordinary wear and tear;

(f) continue all existing policies of insurance (or comparable insurance) of or
for the benefit of Sellers in full force and effect and at least at such levels
as are in effect on the date hereof, up to and including the Closing (and not
cancel any such insurance or take, or fail to take, any action that would enable
the insurers under such policies to avoid Liability for claims arising out of
occurrences prior to the Closing);

(g) not enter into any transaction or make or enter into any contract or
commitment (whether written or oral) or amend or terminate any material
agreement or commitment, except in the Ordinary Course of Business;

(h) purchase or place any order for Private Label Inventory;

(i) not enter into, or materially alter or amend any Material Contract, or
terminate or reject (whether pursuant to section 365 of the Bankruptcy Code or
otherwise) any Contract or Facility Lease;

(j) maintain the Customer Records in the usual, regular and ordinary manner and
consistent with past practice;

(k) maintain compliance in all material respects with all laws, rules and
Regulations of all Governmental Authorities that relate to Sellers, the Business
or the Acquired Assets;

(l) not implement any employee layoffs that could implicate the WARN Act;

(m) not incur any Liability, whether absolute, fixed or contingent, except in
the Ordinary Course of Business;

(n) not institute or settle any Proceeding or threatened Proceeding with any
Governmental Authority, or for an amount involving in excess of $25,000 in the
aggregate, or involving equitable or injunctive relief;

(o) not sell, transfer, license or otherwise dispose of, or agree to sell,
transfer, license, abandon or otherwise dispose of, or permit to lapse, any
Intellectual Property;

(p) not terminate, discontinue, close or dispose of any plant, Facility or
business operation of Sellers;

(q) not, except as required by law or in connection with the Chapter 11 Cases,
disclose the existence or the terms of this Agreement or the transactions
contemplated hereby to the public or any customer, supplier or employee, without
obtaining the prior written approval of Purchaser (such approval not to be
unreasonably withheld or delayed) relating to the contents and manner of
presentation and publication thereof; provided, that Sellers shall, as soon as
reasonably practicable after making any such communication required by
applicable law, give Purchaser a copy of the proposed disclosure;

 

33



--------------------------------------------------------------------------------

(r) not make, change or rescind any material Tax election, change an annual
accounting period for Tax purposes, adopt or change any accounting method for
Tax purposes, file an amendment to any material Tax Return, enter into any
closing agreement, settle or compromise any material Tax claim or assessment
relating to Sellers, consent to any extension or waiver of the limitation period
applicable to any material Tax claim or assessment relating to Sellers, or take
any similar action, if such election adoption, change, amendment, agreement,
settlement, consent or other action would have the effect of materially
increasing the Tax liability of any of Sellers or decreasing any Tax attribute
of any of Sellers (except to the extent that any such election , adoption,
change, amendment, agreement, settlement, consent or other action or omission is
required by Law);

(s) not amend or modify their articles of incorporation, bylaws or constitutive
documents;

(t) not change its cash management practices in any material respect; or

(u) not (i) take or agree or commit to take any action that would make any
representation and warranty of Sellers hereunder inaccurate in any material
respect at, or as of any time prior to, the Closing Date or (ii) omit or agree
to omit to take any action necessary to prevent any such representation or
warranty from being inaccurate in any material respect at any such time.

6.4 Notification of Certain Matters.

(a) Sellers shall give prompt notice to Purchaser of (i) the occurrence or
nonoccurrence of any event that would be likely to cause any representation or
warranty of Sellers contained in this Agreement, or in connection with the
transactions contemplated hereunder, to be untrue or inaccurate in any material
respect at any time from the date hereof to the Closing, (ii) any material
failure of Sellers to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by them hereunder, or (iii) the
receipt of any Acquisition Proposal and shall deliver all written Acquisition
Proposals to Purchaser as soon as practicable upon receipt thereof.
Notwithstanding the foregoing, the delivery of any notice pursuant to this
Section 6.4(a) shall not (x) be deemed to amend or supplement any of the
Schedules contemplated hereby, (y) be deemed to cure any breach of any
representation, warranty covenant or agreement or to satisfy any condition or
(z) limit or otherwise affect the remedies available hereunder to the party
receiving such notice.

(b) Sellers shall add Purchaser, and Purchaser’s counsel, to Sellers’ so-called
“Rule 2002 notice list” and otherwise provide notice to Purchaser of all matters
that are required to be served on Sellers’ creditors pursuant to the Bankruptcy
Code and Rules.

6.5 Commercially Reasonable Efforts; Further Assurances.

(a) Sellers will use commercially reasonable efforts to obtain (i) the entry of
the Bidding Procedures Order on the Bankruptcy Court’s docket within ten (10)
days of the Petition Date (but in no event later than the fifteenth (15th) day
after the Petition Date) and (ii) the entry of the Sale Order on the Bankruptcy
Court’s docket within forty (40) days of the Petition Date (but in no event
later than the forty-fifth (45th) day after the Petition Date).

 

34



--------------------------------------------------------------------------------

(b) Sellers shall execute such documents and use their commercially reasonable
efforts to take or cause to be taken all action and do or cause to be done all
things necessary, proper or advisable to consummate the transactions
contemplated by this Agreement (including to put Purchaser in actual possession
and operating control of the Acquired Assets, to effectuate, record or perfect
the transfer of the Acquired Assets to Purchaser, to confirm the title of the
Acquired Assets in Purchaser, to assist Purchaser in exercising rights relating
thereto, to obtain all consents, approvals and authorizations of third parties,
to make all filings with and give all notices to third parties which may be
necessary or required in order to effectuate the transactions contemplated
hereby, and to obtain landlords’ estoppels and landlords’ lenders’ waivers).
Sellers shall use commercially reasonable efforts to fulfill or obtain the
fulfillment of the conditions set forth in Article VIII of this Agreement.

6.6 Bankruptcy Actions.

(a) As soon as practicable after the date hereof (and in no event later than
5:00 pm (Central time) on the second business day after the date hereof),
Sellers shall make all filings necessary to initiate the Chapter 11 Cases in the
Bankruptcy Court, and serve notice thereof on interested parties as required by
the Bankruptcy Code and Rules.

(i) Contemporaneous with commencing the Chapter 11 Cases, Sellers or an
Affiliate of Sellers shall file with the Bankruptcy Court a motion in form and
substance acceptable to Sellers and Purchaser (the “Sale Motion”) seeking, among
other things, entry of the Bidding Procedures Order, the Sale Order and the
assumption of this Agreement.

(ii) Contemporaneous with filing the Sale Motion, Sellers shall: (A) file a
motion to shorten time of notice of the Sale Motion (the “Motion to Shorten
Time”), and (B) provide, in form and substance acceptable to Purchaser, notice
of hearing on the entry of the Bidding Procedures Order pursuant to the Sale
Motion and the Motion to Shorten Time as required by the Bankruptcy Code, the
Rules and applicable local bankruptcy rules to all parties to Assumed Executory
Contracts, all taxing, environmental and other governmental authorities and
agencies in each jurisdiction applicable to Sellers, all Persons asserting liens
on the Acquired Assets, all potential bidders for the Acquired Assets identified
by Sellers and to all other parties entitled to receive notice under the
Bankruptcy Code, the Rules and applicable local bankruptcy rules (collectively,
the “Notice Parties”).

(iii) Within five business days after commencing the Chapter 11 Cases, Sellers
or an Affiliate of Sellers shall file with the Bankruptcy Court a motion seeking
entry of the Assumption and Assignment Order.

(iv) Immediately after the Bankruptcy Court enters the Bidding Procedures order,
or at such earlier time as Sellers shall determine (after notifying Purchaser),
Sellers shall serve notice on the Notice Parties disclosing the salient terms of
this Agreement, the Bidding Procedures Order, the Expense Reimbursement,
Purchaser’s identity and the transactions contemplated by this Agreement (the
“Sale Hearing Notice”); provided, that the Sale Hearing Notice shall be in form
and substance acceptable to Purchaser.

 

35



--------------------------------------------------------------------------------

(b) Prior to filing with the Bankruptcy Court, Sellers shall provide Purchaser
with a reasonable opportunity to comment on all pleadings filed by Sellers with
the Bankruptcy Court in connection with the commencement of the Chapter 11
Cases, DIP Financing, the Sale Motion, the Motion to Shorten Time and any other
pleadings associated with this Agreement and the transactions contemplated
hereby or any other transaction(s) associated with the Acquired Assets, and each
such pleading shall be acceptable to Purchaser.

6.7 Assignment of Contracts.

(a) Sellers and Purchaser shall use commercially reasonable efforts to have
included in the Assignment and Assumption Order an authorization for Sellers to
assume the Assumed Contracts and the Assumed Leases and assign to Purchaser all
Assumed Contracts and Assumed Leases. In cases in which Sellers and Purchaser
are unable to establish in good faith that a default exists, the relevant cure
amount shall be set at $0.00.

(b) Subject to Section 2.1(b), Sellers shall, at Purchaser’s written direction
(i) at any time prior to the eleventh (11th) day prior to the Sale Hearing, add
any Contracts to Schedule 2.1(a)(v) or (ii) at any time prior to the Sale
Hearing, remove Assumed Executory Contracts from Schedule 2.1(a)(v).

(c) Purchaser shall be exclusively responsible for any Assumed Liabilities under
all such Assumed Contracts and Assumed Leases, after Seller’s cure of all
applicable monetary defaults in accordance with Section 2.6.

6.8 Cure of Defaults. Sellers shall, at or prior to the Closing, cure any and
all monetary defaults under the Assumed Contracts and Assumed Leases, which
defaults are required to be cured under the Bankruptcy Code in the amounts set
forth in Schedule 2.6, respectively, so that such Assumed Contracts and Assumed
Leases may be assumed by Sellers and assigned to Purchaser in accordance with
the provisions of section 365 of the Bankruptcy Code.

6.9 Subject to Entry of Sale Order. This Agreement, and Sellers’ and Purchaser’s
obligations hereunder, are subject to entry of the Sale Order or the Assignment
and Assumption Order by the Bankruptcy Court and the consideration by Sellers of
higher or better competing bids pursuant to the Bidding Procedures Order and
Section 8.2.

6.10 Exclusivity; No Solicitation of Transactions. Sellers jointly and severally
represent that, other than the transactions contemplated by this Agreement, no
Seller is a party to or bound by any agreement with respect to a possible
merger, sale, restructuring, refinancing or other disposition of all or any
material part of the Business or the Acquired Assets. As consideration for
substantial expenditures of time, effort and expense undertaken and continuing
by Purchaser in connection with the completion of its due diligence review of
the business and the preparation, negotiation, and execution of this Agreement,
Sellers acknowledge and agree that (a) Purchaser shall be the stalking horse
bidder at the Auction, (b) Sellers agree that no Person other than Purchaser
shall be the stalking horse bidder at the Auction and Sellers shall not
participate in any negotiations for the purpose of naming any person other than
Purchaser as the stalking horse bidder in the Auction, and (c) Sellers shall
actively oppose any effort by any other

 

36



--------------------------------------------------------------------------------

Person to be the stalking horse bidder; provided, that consistent with their
fiduciary duties to elicit the highest and best offer for the Acquired Assets
and to conduct the Auction, Sellers may solicit, encourage and negotiate higher
or better offers for the Acquired Assets under the terms of the Bidding
Procedures Order.

6.11 Taxes.

(a) On or prior to the Closing (or after the Closing when due and payable to the
extent such Taxes are due and payable after the Closing), Sellers shall pay all
sales taxes, use taxes, payroll taxes, and Taxes which will be owed by Sellers
and attributable to periods prior to the Closing.

(b) Any sales, use, purchase, transfer, franchise, deed, fixed asset, stamp,
documentary stamp, use or other Taxes and recording charges due and which may be
payable by reason of the sale of the Acquired Assets or the assumption of the
Assumed Obligations under this Agreement or the transactions contemplated herein
shall be borne and timely paid by Sellers, and Sellers shall prepare and timely
file all Tax Returns required to be filed in connection with such payments.

(c) All real property, personal property, ad valorem or other similar Taxes with
respect to the Acquired Assets for a taxable period which includes (but does not
end on) the Closing Date shall be apportioned between Buyer, on the one hand,
and Sellers, on the other hand, based on the number of days included in such
taxable period through and including the Closing Date and the number of days
included in such period after the Closing Date. To the extent that any portion
of a Tax required to be pro-rated under this Section 6.11(c) is paid or required
by law to be paid after the Closing Date but is required by the foregoing
sentence to be borne by another party hereto, such other party shall pay or
reimburse the party paying such Tax for the proper portion of the Tax required
to be so borne upon notice from the Tax-paying party of the amount of such Tax
required to be paid or reimbursed. Each party shall timely and duly cause to be
filed all Tax Returns and other documentation with respect to all Taxes subject
to this Section 6.11(c) which are required by applicable law to be filed by such
party, and shall pay to the relevant Governmental Authority all such Taxes
required to be paid by such party (subject to such reimbursement as provided for
herein).

ARTICLE VII

COVENANTS OF PURCHASER

7.1 Assumed Obligations. Subsequent to the Closing, Purchaser agrees to be
responsible for the payment and performance of the Assumed Obligations and shall
indemnify and hold Sellers harmless with respect to the Assumed Obligations,
including any loss, Liability, cost or expense (including legal fees, expenses
and court costs) arising out of or in connection with, or otherwise relating to,
the Assumed Obligations.

7.2 Further Assurances. Purchaser shall execute such documents and take such
further actions as may be reasonably required to carry out the provisions of
this Agreement and the transactions contemplated hereby. Purchaser shall use
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions set forth in Article IX.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser under this Agreement are subject to satisfaction of
the following conditions precedent on or before the Closing Date (which
conditions may, in the sole discretion of Purchaser, be waived by Purchaser in
writing).

8.1 Warranties True as of Both Present Date and Closing Date; Covenants.

(a) Each of the representations and warranties of Sellers (without regard to
materiality, Material Adverse Effect, or similar qualifiers) shall be true and
correct in all material respects on and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of that date) with the same force and
effect as though made on and as of the Closing Date.

(b) Sellers shall have performed and complied in all material respects with the
obligations and covenants required by this Agreement to be performed or complied
with by Sellers on or prior to the Closing Date.

8.2 Bankruptcy Condition.

(a) The Bidding Procedures Order shall have been entered on the docket by the
Clerk of the Bankruptcy Court no later than the fifteenth (15th) day after the
Petition Date. The Sale Order and Assignment and Assumption Order shall have
been entered on the docket by the clerk of the Bankruptcy Court as soon as
practicable and no later than the forty-fifth (45th) day following the Petition
Date and shall have become a Final Order.

(b) The Sale Order and Assignment and Assumption Order shall approve and
authorize the assumption and assignment of the Assumed Executory Contracts and
the Assumed Executory Contracts shall have been actually assumed and assigned to
Purchaser such that the Assumed Executory Contracts will be in full force and
effect from and after the Closing with non-debtor parties being barred and
enjoined from asserting against Purchaser, among other things, defaults,
breaches or claims of pecuniary losses existing as of the Closing or by reason
of the Closing.

(c) The Bidding Procedures Order shall, in addition to being substantially in
the form of Exhibit A, or otherwise acceptable to Purchaser, provide, among
other things, that:

(i) upon the first to occur of (A) the date any Seller consummates the sale,
transfer or other disposition of the Acquired Assets pursuant to an Acquisition
Proposal or otherwise, (B) the date that any Seller files a chapter 11 plan
contemplating the sale or retention of the Acquired Assets by Sellers in any
manner inconsistent with the terms of this Agreement, (C) the termination of
this Agreement for reasons other than a breach by Purchaser, or (D) the date any
Seller consummates a plan under the Bankruptcy Code which is inconsistent with
Purchaser acquiring the Acquired Assets, Sellers shall immediately pay (in cash)
to Purchaser, the Inventory Financing and an expense reimbursement of $400,000
(the “Expense Reimbursement”) with Sellers being jointly and severally liable
for such payment, which shall constitute compensation for all reasonable out of
pocket expenses, including the reasonable fees and expenses of its attorneys,
accountants and other advisors, all costs and expenses incident to travel
expenses, telephone, and delivery charges; and

 

38



--------------------------------------------------------------------------------

(ii) Sellers are authorized without further Bankruptcy Court action to pay any
amounts that become due and payable to Purchaser pursuant to this Agreement
(including the Expense Reimbursement), and such amounts (including the Expense
Reimbursement) owed to Purchaser pursuant to this Agreement shall:
(x) constitute an allowed administrative expense of the Sellers under Sections
503(b)(1) and 507(a)(2) of the Bankruptcy Code, respectively; and (y) have
priority over any and all claims of holders of existing liens on proceeds
payable in connection with the consummation of any transaction contemplated by
an Acquisition Proposal or the Acquired Assets, as the case may be.

(d) Notwithstanding Sections 8.2(a) and 10.1, nothing in this Agreement shall
preclude Purchaser or Sellers from consummating the transactions contemplated
herein if Purchaser, in its sole discretion, waives the requirement that the
Sale Order or any other Order shall have become Final Orders. No notice of such
waiver of this or any other condition to Closing need be given except to Arrow;
it being the intention of the parties hereto that Purchaser shall be entitled
to, and is not waiving, the protection of section 363(m) of the Bankruptcy Code,
the mootness doctrine and any similar statute or body of law if the Closing
occurs in the absence of Final Orders.

8.3 Material Adverse Change. There shall not have occurred a Material Adverse
Change since the date of this Agreement.

8.4 Cure Costs. Sellers shall have paid all cure obligations (pursuant to
section 365 of the Bankruptcy Code) with respect to the Assumed Executory
Contracts.

8.5 Financial Statements. Sellers shall have delivered to Purchaser copies of
Sellers’ interim monthly and year-to-date financial statements (including
unaudited financial statements for the fiscal year ended on August 25, 2008
which reflect normal year-end audit adjustments in accordance with GAAP)
pursuant to Section 6.2 and Purchaser shall have been reasonably satisfied in
all respects with such financial statements.

8.6 Litigation. No Proceeding shall be pending before any Governmental Authority
seeking or threatening to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain damages in
respect thereof, or involving a claim that consummation thereof would result in
the violation of any Law or Order.

8.7 DIP Financing. Sellers shall have secured DIP Financing on terms and
conditions satisfactory to Purchaser.

8.8 Key Customers. No Seller shall have received any indication from any of its
top 7 customers or group accounts (based on sales volume for the twelve-month
period ending July 25, 2008) to the effect that such customer will stop,
materially decrease the rate of, or materially change the terms (whether related
to payment, price or otherwise) with respect to, buying materials, products or
services from any Seller or Keystone or its Affiliates.

 

39



--------------------------------------------------------------------------------

8.9 Pay-off Letters. Purchaser shall have received a fully executed pay-off
letter and UCC-3 termination statements and other terminations, payoffs and
releases of all Liens on all Acquired Assets (including the Acquired Vehicles),
and evidence of the complete satisfaction of all outstanding Indebtedness of the
Sellers with respect to the Acquired Vehicles (including Indebtedness owed to
each of First State Bank, Ford Motor Credit and GMAC with respect to the
Acquired Vehicles).

8.10 Closing Deliveries. Sellers shall have delivered to Purchaser (i) a
certificate signed by each Seller, dated the date of the Closing Date (in form
and substance reasonably satisfactory to Purchaser), certifying that the
conditions specified in Sections 8.1 through 8.3 have been satisfied as of the
Closing; (ii) copies of all third-party approvals and governmental approvals
required by Section 6.1; (iii) certified copies of the resolutions of the each
Seller’s board of directors authorizing the execution, delivery and performance
of this Agreement and the other agreements contemplated hereby and the
consummation of the transactions contemplated hereby and thereby; (iv) all of
the closing deliveries set forth in Section 10.2; and (v) such other documents
or instruments as are required to be delivered by any Seller at the Closing
pursuant to the terms hereof or that Purchaser reasonably requests prior to the
Closing Date to effect the transactions contemplated hereby.

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS

The obligations of Sellers under this Agreement are, at the option of Sellers,
subject to the satisfaction of the following conditions precedent on or before
the Closing Date.

9.1 Warranties True as of Both Present Date and Closing Date. The
representations and warranties of Purchaser contained herein shall be true and
correct in all material respects on and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct as of that date in all material respects) with the same force and
effect as though made by Purchaser on and as of the Closing Date. Purchaser
shall have performed and complied in all material respects with the obligations
and covenants required by this Agreement to be performed or complied with by
Purchaser on or prior to the Closing Date.

9.2 Bankruptcy Court Approval. Subject to Section 8.2(d), the Bankruptcy Court
shall have entered the Sale Order, Assignment and Assumption Order and Bidding
Procedures Order.

9.3 Litigation. No Proceedings shall be pending before any Governmental
Authority seeking or threatening to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or involving a claim that
consummation thereof would result in the violation of any Law or Order.

9.4 Closing Deliveries. Purchaser shall have delivered to Sellers (i) a
certificate signed by Purchaser, dated the date of the Closing (in form and
substance reasonably satisfactory to Sellers) certifying that the conditions
specified in Section 9.1 above have been satisfied as of the Closing and
(ii) all of the closing deliveries set forth in Section 10.3.

 

40



--------------------------------------------------------------------------------

ARTICLE X

CLOSING

10.1 Closing. Upon the terms and subject to the satisfaction of the conditions
contained in this Agreement, the closing of the transaction contemplated by this
Agreement (the “Closing”) will take place at the offices of Shook, Hardy & Bacon
LLP, 2555 Grand Boulevard, Kansas City, Missouri 64108 at 10:00 A.M. Eastern
Standard Time on the first Wednesday following the date on which the conditions
set forth in Article VIII and Article IX have been satisfied or waived, or on
such other date or place as Purchaser and Arrow may determine (the “Closing
Date”); provided, that if the first Wednesday is less than two (2) business days
following the date on which the conditions set forth in Article VIII and Article
IX have been satisfied or waived, then the Closing Date shall be the second
Wednesday following the date on which the conditions set forth in Article VIII
and Article IX have been satisfied or waived, or on such other date or place as
Purchaser and Arrow may determine.

10.2 Deliveries by Sellers. At the Closing, Sellers shall deliver or procure
delivery to Purchaser of:

(a) one or more bills of sale, substantially in the form attached hereto as
Exhibit C, conveying in the aggregate all of the owned personal property of
Sellers included in the Acquired Assets, duly executed by Sellers;

(b) evidence satisfactory to Purchaser that all Seller Intellectual Property has
been assigned and transferred to Purchaser in accordance with this Agreement;

(c) an affidavit from each Seller, dated as of the Closing Date, in form and
substance required under the Treasury Regulations issued pursuant to
Section 1445 of the Code certifying under penalties of perjury that such Seller
is not a foreign person pursuant to section 1445(b)(2) of the Code;

(d) an assignment and assumption agreement for the Assumed Facility Lease,
substantially in the form attached hereto as Exhibit D (the “Assignment and
Assumption of Lease”), duly executed by the relevant Seller and BCGG LLC, on
terms and conditions satisfactory to Purchaser;

(e) with respect to the Kansas City Facility and the Dallas Facility, any
landlord estoppel letters and subordination, non-disturbance and attornment
agreements from landlord’s lenders, landlord lien waivers, collateral access
agreements and landlord consents to leasehold mortgages or collateral
assignments of leases, if reasonably required by Purchaser’s lender in form and
substance reasonably satisfactory to Purchaser’s lender;

(f) certificates of title and title transfer documents to all titled motor
vehicles included in the Acquired Assets (including the Acquired Vehicles);

(g) all the Customer Records, and any data related to the Acquired Assets (other
than records relating solely to the collection of accounts and notes
receivable);

 

41



--------------------------------------------------------------------------------

(h) a duly executed transition services agreement, substantially in the form
attached hereto as Exhibit E (the “Transition Services Agreement”) that provides
for the operation of the Facilities by Purchaser or its Affiliates for a
three-month period following the Closing that are located in Dallas, Texas (the
“Dallas Facility”), Tulsa, Okalahoma, St. Paul, Minnesota, Houston, Texas, and
Nashville, Tennessee, on terms and conditions satisfactory to Purchaser;

(i) a duly executed non competition agreement between Owner, Sellers and
Keystone, substantially in the form attached hereto as Exhibit F (the “Non
Competition Agreement”), on terms and conditions satisfactory to Purchaser;

(j) such other instruments, in form and substance, reasonably satisfactory to
Purchaser, as are necessary to vest in Purchaser good and marketable title in
and to the Acquired Assets in accordance with the provisions hereof; and

(k) a certified copy of the Sale Order.

10.3 Deliveries by Purchaser. At the Closing, Purchaser will deliver to Sellers
(A) the Assignment and Assumption of Lease duly executed by Purchaser, (B) the
Transition Services Agreement duly executed by Purchaser; (C) the Non
Competition Agreement duly executed by Keystone and (D) an amount in cash equal
to the Estimated Purchase Price, less the Escrow Deposit Amount.

ARTICLE XI

TERMINATION; TERMINATION PAYMENT

11.1 Termination. This Agreement may be terminated prior to the Closing as
follows:

(a) by mutual written agreement of Purchaser and Arrow;

(b) by either Purchaser or Arrow if there shall be in effect a Final Order
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby;

(c) by either Purchaser or Arrow (provided, that the terminating party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein), if there shall have been a material breach or
misrepresentation of any of the representations or warranties or a material
breach of any of the covenants set forth in this Agreement on the part of the
other party, which breach is not cured within ten days following written notice
to the party committing such breach or which breach, by its nature, cannot be
cured prior to the Closing;

(d) by Purchaser (provided, that Purchaser is not then in material breach of any
representation, warranty, covenant or other agreement contained herein) if it
shall have reasonably determined that one or more conditions set forth in
Article VIII (including Section 8.2(a)) has not been or cannot be fulfilled or
satisfied prior to the date specified in such condition (if such condition
specifies a date other than the Closing Date by which such condition must be
satisfied);

 

42



--------------------------------------------------------------------------------

(e) by Purchaser if any Seller (i) seeks or supports Bankruptcy Court approval
of an Acquisition Proposal (other than to or by Purchaser) or (ii) executes and
delivers an agreement or understanding of any kind with respect to an
Acquisition Proposal;

(f) by Purchaser or Arrow if the Bankruptcy Court enters an order approving any
Acquisition Proposal (other than the sale of the Business and the Acquired
Assets to Purchaser), subject to the Bidding Procedures Order;

(g) by Purchaser on any day on or after the fifty-fifth (55th) day following the
date hereof if the Closing shall not have been consummated by such date (or by
such later date as shall be mutually agreed to by Purchaser and Arrow in
writing), unless the Closing has not occurred due to a material failure of
Purchaser to perform or observe its agreement as set forth in this Agreement
required to be performed or observed by it on or before the Closing Date;

(h) by Purchaser if the Sale Order fails to contain a finding under
Section 363(m) of the Bankruptcy Code or authorize the sale free and clear of
Liens pursuant to Section 363(f) of the Bankruptcy Code;

(i) by Purchaser if Sellers do not obtain DIP Financing reasonably satisfactory
to Purchaser within thirty (30) days following the Petition Date or if there is
any “Event of Default” (as defined under any agreement governing the DIP
Financing) under the DIP Financing; and

(j) by Arrow on any day on or after the one-hundred-twentieth (120th) day
following the date hereof if the Closing shall not have been consummated by such
date (or by such later date as shall be mutually agreed to by Purchaser and
Arrow in writing), unless the Closing has not occurred due to a material failure
of any Seller to perform or observe its agreement as set forth in this Agreement
required to be performed or observed by it on or before the Closing Date.

11.2 Payment of Amounts Owed to Purchaser.

(a) Payment of the Expense Reimbursement shall be as set forth in the Bidding
Procedures Order.

(b) Sellers’ obligation to pay the Expense Reimbursement, the Inventory
Financing and any other amounts due under this Agreement pursuant to this
Section 11.2 shall survive termination of this Agreement and shall be subject to
Section 8.2(c)(ii) hereof.

11.3 Effect of Termination or Breach. If the transactions contemplated hereby
are not consummated (a) this Agreement shall become null and void and of no
further force and effect, except (i) for this Section 11.3, (ii) for the
provisions of Sections 11.2, 13.1, 13.7, 13.8, 13.9, 13.10, and 13.12, and
(iii) that the termination of this Agreement for any reason shall not relieve
any party hereto from any Liability which at the time of termination had already
accrued to any other party hereto or which thereafter may accrue in respect of
any act or omission of such party prior to such termination; (b) the payment of
the Expense Reimbursement shall be the sole and exclusive remedy (as liquidated
damages) of Purchaser; (c) in the event this Agreement is terminated by Arrow
pursuant to Section 11.1(c), the receipt by Sellers of the Escrow Deposit

 

43



--------------------------------------------------------------------------------

Amount shall be Sellers’ sole and exclusive remedy (as liquidated damages),
which amount may only be disbursed to Sellers upon an Order of the Bankruptcy
Court, if the Chapter 11 Cases have been commenced; provided, that, for purposes
of clarity, this Section 11.3 shall not limit or affect Sellers’ remedies under
the Confidentiality Agreement, if any; and (d) if this Agreement is terminated
for any reason other than the termination of this Agreement by Arrow pursuant to
Section 11.1(c), Sellers shall not be entitled to any damages, losses, or
payment from Purchaser in connection with this Agreement, Purchaser shall have
no further obligation or Liability of any kind to Sellers, any of their
Affiliates, or any Third Party on account of this Agreement, Sellers shall
promptly instruct the Escrow Agent to return to Purchaser the Escrow Funds, and
the Escrow Agent shall immediately upon such instruction return to Purchaser the
Escrow Funds.

ARTICLE XII

ADDITIONAL POST-CLOSING COVENANTS

12.1 Employees.

(a) Immediately following the Closing, all employees of the Seller may apply for
employment with Purchaser. Sellers recognize that Purchaser may make offers of
employment to certain employees of Sellers, on terms and conditions of
employment that may be different from those provided by Sellers, and that it is
uncertain how many employees of Sellers will be made offers or accept employment
with Purchaser. The number of offers of employment made by Purchaser, and the
terms and conditions of such offers, shall be determined by Purchaser in its
sole discretion and in accordance with applicable law. Sellers shall be
responsible for any and all wages, bonuses, commissions, employee benefits,
retention or stay bonus arrangements, severance, and other compensation
(including all obligations under any Employee Benefit Plans) due to the
employees of Sellers arising out of their employment with Sellers prior to and
as of the Closing.

(b) Nothing contained in this Agreement shall confer upon any Transferred
Employee any right with respect to continuance of employment by Purchaser, nor
shall anything herein interfere with the right of Purchaser to terminate the
employment of any Transferred Employees at any time, with or without notice, or
restrict Purchaser, in the exercise of its business judgment in modifying any of
the terms or conditions of employment of the Transferred Employees after the
Closing.

12.2 WARN Act. In respect of notices and payments relating to events occurring
on or prior to the first anniversary of the Closing Date, Sellers shall be
jointly and severally responsible for and assume all Liability for (and Sellers
shall jointly and severally indemnify and hold Purchaser harmless from and
against) any and all notices, payments, fines or assessments due to any Person
or Government Authority, pursuant to any applicable Law with respect to the
employment, discharge or layoff of employees by Sellers as of or before the
Closing, including the Worker Adjustment and Retraining Notification Act of
1988, as amended, and any similar or related foreign, state or local Law,
(jointly, referred to throughout this Agreement as the “WARN Act”). Likewise,
provided that on or before the Closing Date Sellers supply Buyer with a list of
employee layoffs, by date and location, implemented by Sellers in the 90-day
period preceding the Closing, in respect of notices and payments relating to
events occurring after the Closing, Purchaser shall be responsible and assume
all Liability for any and all notices, payments, fines or

 

44



--------------------------------------------------------------------------------

assessments due to any Person or Government Authority, pursuant to the WARN Act,
with respect to the employment, discharge or layoff of employees employed by
Purchaser after the Closing.

12.3 Joint Post-Closing Covenant of Purchaser and Sellers. Purchaser and Sellers
jointly covenant and agree that, from and after the Closing Date, Purchaser and
Sellers will each use commercially reasonable efforts to cooperate with each
other in connection with any action, suit, proceeding, investigation or audit of
the other relating to (a) the preparation of an audit of any Tax Return of any
Seller or Purchaser for all periods prior to or including the Closing Date and
(b) any audit of Purchaser and/or any audit of any Seller with respect to the
sales, transfer and similar Taxes imposed by the laws of any state or political
subdivision thereof, relating to the transactions contemplated by this
Agreement. In furtherance hereof, Purchaser and Sellers further covenant and
agree to promptly respond to all reasonable inquiries related to such matters
and to provide, to the extent reasonably possible, substantiation of
transactions and to make available and furnish appropriate documents and
personnel in connection therewith. All costs and expenses incurred in connection
with this Section 12.3 referred to herein shall be borne by the party who is
subject to such action.

12.4 Receipt of Excluded Assets. Purchaser covenants and agrees that if
Purchaser, after the Closing, receives proceeds (such proceeds, the “Excluded
Proceeds”) with respect to any transaction arising out of (i) the collection of
any accounts receivable relating to products sold by Sellers prior to Closing or
(ii) any other Excluded Asset (in each case, as determined by Purchaser based on
evidence reasonably satisfactory to Purchaser that demonstrates that such
proceeds were intended for the benefit of Arrow), Purchaser shall pay the
Excluded Proceeds with respect to such transaction, net of all out-of-pocket
costs and expenses incurred by Purchaser with respect to such transaction and
net of an administrative fee payable to Purchaser in an amount that is equal to
$50.00 for each such transaction, to an account designated in writing by Seller
to Purchaser within five (5) business days after such determination (it being
understood that Purchaser shall have no duty or obligation to investigate
whether any proceeds it receives constitute Excluded Proceeds).

12.5 Certain Consents. If a consent of a Third Party which is required in order
to assign any Acquired Asset (or Claim, right or benefit arising thereunder or
resulting therefrom) is not obtained prior to the Closing Date, or if an
attempted assignment would be ineffective or would adversely affect the ability
of any Seller to convey its interest in question to Purchaser, Sellers will
cooperate with Purchaser and use commercially reasonable efforts in any lawful
arrangement to provide that Purchaser shall receive the interests of any Seller
in the benefits of such Acquired Asset. If any such consent or waiver so
required is not obtained before the Closing Date and the Closing is nevertheless
consummated, each Seller agrees to continue to use commercially reasonable
efforts to obtain all such consents as have not been obtained prior to such
date.

12.6 Name Changes. Except to the extent (and only to the extent that the Owner
is not involved in any manner in connection therewith at any time after 120 day
following the Closing Date) reasonably necessary to collect any accounts or
notes receivable or to pursue any rights, claims, or causes of action relating
or pertaining to the collection of any accounts or notes receivable or any
pending insurance and claims from and after the Closing (but in no event later

 

45



--------------------------------------------------------------------------------

than 120 days following the Closing Date), no Seller will, nor will it permit
any of its respective Affiliates or authorize any Third Party to, use the
trademarks and service marks “Arrow Speed” or “Streetside Auto”, or any other
trademark or service mark included in the Acquired Assets, or any trademarks or
service marks similar thereto or derived therefrom, in any manner (including as
a company name or d/b/a, in any of its literature, sales materials or in
connection with any products or services or otherwise). No later than 120 days
following the Closing Date, each Seller shall take all necessary action to
change its name and the names of any Affiliates of Sellers to a name bearing no
similarity to the names “Arrow Speed Warehouse, Inc.” or “Streetside Auto LLC”.

12.7 Tax Matters. Purchaser shall, within the later of (i) 120 days after the
Closing Date, (ii) 30 days prior to the date by which Sellers’ federal income
Tax Returns must be filed, or (iii) ten (10) business days after there has been
a final determination of the Purchase Price pursuant to Section 3.1(b), prepare
and deliver to Sellers a schedule allocating the Purchase Price (and any other
items that are required for federal income tax purposes to be treated as part of
the purchase price) among the respective Sellers and the Acquired Assets (such
schedule, the “Allocation”). Purchaser and Sellers shall report and file all Tax
Returns (including amended Tax Returns and claims for refund) consistent with
the Allocation, and shall take no position contrary thereto or inconsistent
therewith (including in any audits or examinations by any Governmental Authority
or any other proceeding). Purchaser and Sellers shall cooperate in the filing of
any forms (including Form 8594 under section 1060 of the Code) with respect to
such Allocation, including any amendments to such forms required pursuant to
this Agreement with respect to any adjustment to the Purchase Price. If and to
the extent the parties are unable to agree on such Allocation, the parties shall
retain the Accounting Firm to resolve such dispute. Notwithstanding any other
provision of this Agreement, the terms and provisions of this Section 12.7 shall
survive the Closing without limitation.

ARTICLE XIII

MISCELLANEOUS

13.1 Expenses.

(a) Except as otherwise provided for herein, each party hereto shall bear its
own costs and expenses, including attorneys’ fees, with respect to the
transactions contemplated hereby. Notwithstanding the foregoing, in the event of
any action or proceeding to interpret or enforce this Agreement, the prevailing
party in such action or proceeding (i.e., the party who, in light of the issues
contested or determined in the action or proceeding, was more successful) shall
be entitled to have and recover from the non-prevailing party such costs and
expenses (including all court costs and reasonable attorneys’ fees) as the
prevailing party may incur in the pursuit or defense thereof.

13.2 Amendment. This Agreement may not be amended, modified or supplemented
except by a written instrument signed by Arrow (on behalf of itself and Sellers)
and Purchaser.

13.3 Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person, (b) on the date of transmission if
sent by telex, telecopy, e-mail, or other wire

 

46



--------------------------------------------------------------------------------

transmission (with answer back confirmation of such transmission), (c) upon
delivery, if delivered by a nationally known commercial courier service
providing next day delivery service (such as Federal Express), or (d) upon
delivery, or refusal of delivery, if deposited in the U.S. mail, certified or
registered mail, return receipt requested, postage prepaid:

 

To Sellers:    Arrow Speed Warehouse, Inc.    686 S. Adams St.    Kansas City,
Kansas 66105    Attn:    Ronald L. Coppaken    Fax:    (913) 321-4864 with copy
to:    Shook, Hardy & Bacon LLP    2555 Grand Blvd.    Kansas City, Missouri
64108    Attn:    Justin J. Johl    Fax:    (816) 421-5547 To Purchaser, to:   
Arrow Speed Acquisition Corp.    c/o Keystone Automotive Operations, Inc.    44
Tunkhannock Avenue    Exeter, PA 18643    Attn:    Ed Orzetti    Fax:    (570)
655-8203 with a copy to (which shall not constitute notice to Purchaser):   
Bain Capital NY, LLC    745 Fifth Avenue    New York, NY 10151    Attn:    Seth
Meisel    Fax:    (212) 421-2225    Kirkland & Ellis LLP    153 East 53rd Street
   New York, NY 10022    Attn:    Eunu Chun    Fax:    (212) 446-6460

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

13.4 Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing by Arrow, in the case of a waiver
by any Seller, or Purchaser, in the case of any waiver by Purchaser, and no
waiver in

 

47



--------------------------------------------------------------------------------

any one or more instances shall be deemed to be a further or continuing waiver
of any such condition or breach of other instances or a waiver of any other
condition or breach of any other term, covenant, representation or warranty.

13.5 Counterparts and Execution. This Agreement may be executed simultaneously
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart may be
executed by facsimile signature and such facsimile signature shall be deemed an
original.

13.6 Headings. The headings preceding the text of the Articles and Sections of
this Agreement and the Exhibits and the Schedules are for convenience only and
shall not be deemed part of this Agreement.

13.7 SUBMISSION TO JURISDICTION. THE PARTIES HEREBY AGREE THAT, IF SELLERS HAVE
COMMENCED THE CHAPTER 11 CASE, ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION,
SUITS, AND PROCEEDINGS RELATING TO THIS AGREEMENT OR THE OTHER AGREEMENTS
CONTEMPLATED HEREIN SHALL BE FILED AND MAINTAINED ONLY IN THE BANKRUPTCY COURT,
AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF SUCH COURT. IF, HOWEVER,
SELLERS HAVE NOT COMMENCED THE CHAPTER 11 CASE, ANY AND ALL CLAIMS, ACTIONS,
CAUSES OF ACTION, SUITS, AND PROCEEDINGS RELATING TO THIS AGREEMENT OR THE OTHER
AGREEMENTS CONTEMPLATED HEREIN SHALL BE FILED AND MAINTAINED IN ANY COURT OF
COMPETENT JURISDICTION HAVING SITUS WITHIN THE STATE OF KANSAS, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF SUCH COURT.

13.8 Governing Law. Except to the extent that the Bankruptcy Code or Bankruptcy
Rules apply, this Agreement shall be governed by and construed in accordance
with the laws of the State of Kansas (regardless of the laws that might
otherwise govern under applicable Kansas principles of conflicts of law) as to
all matters, including matters of validity, construction, effect, performance
and remedies.

13.9 Binding Nature; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto without
prior written consent of the other parties (which shall not be unreasonably
withheld or delayed), except (i) that Purchaser may assign any of its rights and
obligations hereunder to any Affiliate or Subsidiary of Purchaser (whether
wholly owned or otherwise) or to its lender and, following the Closing, in whole
or in part to any successor-in-interest to any Person acquiring all or any
portion of the Acquired Assets; (ii) the rights and interests of Sellers
hereunder may be assigned to a trustee appointed under Chapter 11 or Chapter 7
of the Bankruptcy Code; (iii) this Agreement may be assigned to any entity
appointed as a successor to Sellers pursuant to a confirmed Chapter 11 plan; and
(iv) as otherwise provided in this Agreement. Sellers hereby agree that
Purchaser may grant a security interest in its rights and interests hereunder to
its lenders, and Sellers will sign a consent with respect thereto if so
requested by Purchaser or its lender, and that the terms of this Agreement shall
be binding upon any subsequent trustee appointed under Chapter 11 or Chapter 7
of the Bankruptcy Code.

 

48



--------------------------------------------------------------------------------

13.10 No Third Party Beneficiaries. Except as expressly provided herein, this
Agreement is solely for the benefit of the parties hereto and nothing contained
herein, express or implied, is intended to confer on any Person other than the
parties hereto or their successors and permitted assigns, any rights, remedies,
obligations, Claims, or causes of action under or by reason of this Agreement.

13.11 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to this Agreement to express their mutual intent,
and no rule of strict construction shall be applied against any party. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and Regulations promulgated thereunder, unless the
context requires otherwise.

13.12 Public Announcements. Except as required by law or in connection with the
Chapter 11 Cases, neither Sellers nor Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other parties hereto
relating to the contents and manner of presentation and publication thereof,
which approval will not be unreasonably withheld, delayed or conditioned. Prior
to making any public disclosure required by applicable law, the disclosing
parties shall give the other party a copy of the proposed disclosure and
reasonable opportunity to comment on the same.

13.13 Entire Understanding. This Agreement, the Exhibits and the Schedules set
forth the entire agreement and understanding of the parties hereto in respect to
the transactions contemplated hereby and the Agreement, the Exhibits and the
Schedules supersede all prior agreements, arrangements and understandings
relating to the subject matter hereof and are not intended to confer upon any
other Person any rights or remedies hereunder.

13.14 Closing Actions. All deliveries, payments and other transactions and
documents relating to the Closing shall be interdependent, and none shall be
effective unless and until all are effective (except to the extent that the
party entitled to the benefit thereof has waived satisfaction or performance
thereof as a condition precedent to the Closing).

13.15 Conflict between Transaction Documents. The parties hereto agree and
acknowledge that to the extent any terms and provisions of this Agreement are in
any way inconsistent with or in conflict with any term, condition or provision
of any other agreement or document referred to herein, this Agreement shall
govern and control.

13.16 Confidentiality Agreement. Notwithstanding anything contained to the
contrary in the Confidentiality Agreement, the Sellers acknowledge and agree
that the Confidentiality Agreement shall terminate in all respects and shall be
of no further force or effect as of the Closing Date; provided, that Section 7
of the Confidentiality Agreement is hereby terminated in all respects and shall
be of no further force or effect as of the date hereof. Any and all disputes
arising out of the Confidentiality Agreement shall be governed by the terms and
conditions contained therein.

 

49



--------------------------------------------------------------------------------

13.17 Survival. None of the representations and warranties of Sellers and
Purchaser contained in this Agreement or in any instrument delivered in
connection herewith shall survive the Closing. All of Sellers’ covenants set
forth in this Article VI and under Article XII shall survive the Closing. All of
Purchaser’s covenants set forth in this Article VII and under Article XII shall
survive the Closing.

* * * * *

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed and delivered on the date first above written.

 

PURCHASER: ARROW SPEED ACQUISITION CORP. By:  

/s/ Edward Orzetti

Name:   Edward Orzetti Its:   President SELLERS: ARROW SPEED WAREHOUSE, INC. By:
 

/s/ Ronald L. Coppaken

Name:   Ronald L. Coppaken Title:   President BCGG REAL ESTATE COMPANY LLP By:  

/s/ Ronald L. Coppaken

Name:   Ronald L. Coppaken Title:   STREETSIDE AUTO, LLC By:  

/s/ Ronald L. Coppaken

Name:   Ronald L. Coppaken Title:   President SOLELY FOR PURPOSES OF SECTION
3.3: KEYSTONE AUTOMOTIVE OPERATIONS, INC. By:  

/s/ Edward Orzetti

Name:   Edward Orzetti Its:   President